       Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 1 of 76 PageID #:1




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                       WESTERN DIVISION


TRICIA MARVIN, individually,
and as representative of a Class of
Participants and Beneficiaries
of the Mercy Health Corporation
Employees’ Retirement Plan,

                 Plaintiff,                                            Case No. 20-cv-50293

        v.                                                             CLASS ACTION COMPLAINT
                                                                       FOR CLAIMS UNDER
MERCY HEALTH CORPORATION,                                              29 U.S.C. § 1132(a)(2)

        and

THE BOARD OF DIRECTORS OF
MERCY HEALTH CORPORATION,

        and

JOHN DOES 1-30,

                 Defendants


                                                COMPLAINT


        COMES NOW Plaintiff, Tricia Marvin, individually and as representative of a Class of

Participants and Beneficiaries on behalf of the Mercy Health Corporation Employees’

Retirement Plan (the “Plan”), 1 by her counsel, WALCHESKE & LUZI, LLC, as and for a claim

against Defendants, alleges and asserts to the best of her knowledge, information and belief,

formed after an inquiry reasonable under the circumstances, the following:

        1
             From the years 2014 through 2016, the Plan had two predecessor Plans, the Rockford Health System
Code 403(b) Plan and the Mercy Health System Employees Matched Savings Retirement Plan. On January 1, 2017,
these two Plans merged to become the current Mercy Health Corporation Employees’ Retirement Plan. The two
predecessor Plans and the current Plan will be referred to collectively here as either the “Mercy Health Corporation
Employees’ Retirement Plan” or “the Plan.”
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 2 of 76 PageID #:2




                                             INTRODUCTION

       1.        The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986). 2

       2.        The law is settled that ERISA fiduciaries have a duty to evaluate fees and

expenses when selecting recordkeepers, investments, and service providers, as well as a

continuing duty to monitor fees and expenses of selected recordkeepers, investments, and service

providers, and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of administering

the plan”); 29 C.F.R. § 2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration

to those facts and circumstances” that “are relevant to the particular investment.”) It is for good

reason that ERISA requires fiduciaries to be cost-conscious:

                 Expenses, such as management or administrative fees, can sometimes
                 significantly reduce the value of an account in a defined-contribution plan,
                 Tibble, 135 S. Ct. at 1826, by decreasing its immediate value, and by
                 depriving the participant of the prospective value of funds that would have
                 continued to grow if not taken out in fees.

Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

       3.        Defendants Mercy Health Corporation (“Mercy Health”), the Board of Directors

of Mercy Health Corporation (“Board Defendants”), and John Does 1-30 (collectively,

“Defendants”), are ERISA fiduciaries as they exercise discretionary authority or discretionary

control over the 403(b) defined contribution pension plan – known as the Mercy Health

Corporation Employees’ Retirement Plan (“The Plan”) – that it sponsors and provides to its

employees.



       2
             Unless indicated otherwise, cited and quoted cases are omitted.
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 3 of 76 PageID #:3




       4.      Plaintiff alleges that during the putative Class Period (August 6, 2014 through the

date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA,

29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to the other

participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably

high fees for recordkeeping and administration (RK&A); (2) failing to objectively, reasonably,

and adequately review the Plan’s investment portfolio with due care to ensure that each

investment option was prudent, in terms of cost; and (3) unreasonably maintaining investment

advisors and consultants for the Plan despite the known availability of similar service providers

with lower costs and/or better performance histories.

       5.      These unreasonable RK&A fees, investment selections, and service provider

selections cannot be justified. Defendants’ failure to monitor and improve the recordkeeper,

investment options, and investment advisors and consultants confirms more than simply sloppy

business practice. Defendants’ failures breached the fiduciary duties they owed to Plaintiff, Plan

Participants, and beneficiaries. Prudent fiduciaries of 403(b) plans continuously monitor fees

against applicable benchmarks and peer groups to identify unreasonable and unjustifiable fees.

Defendants did not engage in a prudent decision-making process and/or engaged in self-dealing,

as there is no other explanation for why the Plan paid these unreasonable fees for RK&A,

investment management, and investment advisory and consultant services.

       6.      To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C. §

1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. § 1109(a) to make good to the Plan

all losses resulting from their breaches of fiduciary duty. Plaintiff also brings party in interest

prohibited transaction claims based on dealings between the Defendants and the recordkeeper,

investment manager, investment advisors, and consultants to the Plan.
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 4 of 76 PageID #:4




                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C. §

1331 and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. § 1001 et seq.

       8.      This Court has personal jurisdiction over Defendants because they transact

business in this District, reside in this District, and have significant contacts with this District,

and because ERISA provides for nationwide service of process.

       9.      Venue is appropriate in this District within the meaning of 29 U.S.C. § 1132(e)(2)

because some or all of the violations of ERISA occurred in this District and Defendants reside

and may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. §

1391 because Defendants do business in this District and a substantial part of the events or

omissions giving rise to the claims asserted herein occurred within the District.

       10.     In conformity with 29 U.S.C. §1132(h), Plaintiff served the original Complaint by

certified mail on the Secretary of Labor and the Secretary of the Treasury.

                                            PARTIES

       11.     Plaintiff, Tricia Marvin, is a resident of the State of Wisconsin and currently

resides in Williams Bay, Wisconsin, and during the Class Period, was a participant in the Plan

under 29 U.S.C. § 1002(7).

       12.     Plaintiff has standing to bring this action on behalf of the Plan because she

participated in the Plan and was injured by Defendants’ unlawful conduct.

       13.     The named Plaintiff and all Participants in the Plan suffered ongoing financial

harm as a result of Defendant’s continued imprudent and unreasonable investment and fee

decisions made with regard to the Plan.
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 5 of 76 PageID #:5




       14.     The named Plaintiff and all participants in the Plan did not have knowledge of all

material facts (including, among other things, the RK&A fees, investment alternatives that are

comparable to the investments offered within the Plan, comparisons of the costs and investment

performance of Plan investments versus available alternatives within similarly-sized plans, total

cost comparisons to similarly-sized plans, information regarding other available share classes,

and information regarding the availability and pricing of other service providers) necessary to

understand that Defendants breached their fiduciary duties and engaged in other unlawful conduct

in violation of ERISA until shortly before this suit was filed.

       15.     The named Plaintiff and all participants in the Plan, having never managed a large

401(k) plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent

alternatives available to such plans.

       16.     Mercy Health Corporation (“Mercy Health”) is a company with its principal

headquarters located at 3401 North Perryville Road, Suite 303, Rockford, Illinois 61114. In this

Complaint, “Mercy Health” refers to the named defendant and all parent, subsidiary, related,

predecessor, and successor entities to which these allegations pertain. Mercy Health is a regional

health system with seven hospitals and 85 primary and specialty care locations throughout 50

northern Illinois and southern Wisconsin communities.

       17.     Mercy Health is both the Plan sponsor and the Plan Administrator of the Mercy

Health Corporation Employees Retirement Plan.

       18.     As the Plan Administrator, Mercy Health is a fiduciary with day-to-day

administration and operation of the Plan under 29 U.S.C. § 1002(21)(A). It has authority and

responsibility for the control, management, and administration of the Plan in accordance with 29

U.S.C. § 1102(a). Mercy Health has exclusive responsibility and complete discretionary
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 6 of 76 PageID #:6




authority to control the operation, management, and administration of the Plan, with all powers

necessary to properly carry out such responsibilities.

       19.     Mercy Health acted through its officers, including the Board Defendants, and

their members, John Does 1-10, to perform Plan-related fiduciary functions in the course and

scope of their business. For these reasons, Mercy Health is a fiduciary of the Plan, within the

meaning of 29 U.S.C. § 1002(21)(A).

       20.     Mercy Health in its Plan Administrator capacity, as well as individuals who

carried out Plan functions (John Does 11-20), are collectively referred to herein as the “Plan

Administrator Defendants.”

       21.     To the extent that there are additional officers and employees of Mercy Health

who are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired

as investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiff, Plaintiff reserves the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe”

Defendants 21-30 include, but are not limited to, Mercy Health officers and employees who

are/were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A), during the Class Period.

       22.     The Plan is a “defined contribution” pension plan under 29 U.S.C. § 1102(2)(A)

and 1002(34), meaning that Mercy Health’s contribution to the payment of Plan costs is

guaranteed but the pension benefits are not.       In a defined contribution plan, the value of

participants’ investments is “determined by the market performance of employee and employer

contributions, less expenses.” Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to

keep costs low or to closely monitor the Plan to ensure every investment remains prudent,
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 7 of 76 PageID #:7




because all risks related to high fees and poorly-performing investments are borne by the

participants.

       23.      Currently, the Plan has about $500,000,000 in assets entrusted to the care of the

Plan’s fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses

that were charged against participants’ investments. Defendants, however, did not try to reduce

the Plan’s expenses or exercise appropriate judgment to monitor each investment option to

ensure it was a prudent choice.

       24.      With 9,853 participants in the year 2017, Mercy Health Plan had more

participants than 99.83% of defined contribution plans in the United States who filed 5500 forms

for the 2017 plan year. Similarly, with $475,516,723 assets in the year 2017, Mercy Health Plan

had more assets than 99.70% of defined contribution plans in the United States who filed 5500

forms for the 2017 plan year.

                             ERISA’S FIDUCIARY STANDARDS

       25.      ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as Plan Fiduciaries. 29 U.S.C. § 1104(a)(1) provides in relevant part:

                [A] fiduciary shall discharge his duties with respect to a plan solely in the
                interest of the participants and beneficiaries and –

                       (A) for the exclusive purpose of:

                                (i) providing benefits to participants and their beneficiaries;
                                and
                                (ii) defraying reasonable expenses of administering the
                                plan; [and]

                       (B) with the care, skill, prudence, and diligence under the
                       circumstances then prevailing that a prudent man acting in a like
                       capacity and familiar with such matters would use in the conduct
                       of an enterprise of like character and with like aims.
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 8 of 76 PageID #:8




       26.     With certain exceptions, 29 U.S.C. § 1103(c)(1) provides in relevant part:

               [T]he assets of a plan shall never inure to the benefit of any employer and
               shall be held for the exclusive purposes of providing benefits to
               participants in the plan and their beneficiaries and defraying reasonable
               expenses of administering the plan.

       27.     29 U.S.C. § 1109 provides in relevant part:

               Any person who is a fiduciary with respect to a plan who breaches any of
               the responsibilities, obligations, or duties imposed upon fiduciaries by this
               subchapter shall be personally liable to make good to such plan any losses
               to the plan resulting from each such breach, and to restore to such plan any
               profits of such fiduciary which have been made through use of assets of
               the plan by the fiduciary, and shall be subject to such other equitable or
               remedial relief as the court may deem appropriate, including removal of
               such fiduciary.

       28.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the plan, and not for the benefit of third parties including

service providers to the plan such as recordkeepers and those who provide investment products.

Fiduciaries must ensure that the amount of fees paid to those service providers is no more than

reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1)

(plan assets “shall be held for the exclusive purposes of providing benefits to participants in the

plan and their beneficiaries and defraying reasonable expenses of administering the plan”).

       29.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings

Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir.

1984) (fiduciaries must use “the appropriate methods to investigate the merits” of plan

investments). Fiduciaries must “initially determine, and continue to monitor, the prudence of

each investment option available to Plan Participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d
      Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 9 of 76 PageID #:9




410, 423 (4th Cir. 2007); (emphasis original); 29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-

04A; DOL Adv. Opinion 88-16A. Thus, a defined contribution Plan Fiduciary cannot “insulate

itself from liability by the simple expedient of including a very large number of investment

alternatives in its portfolio and then shifting to the participants the responsibility for choosing

among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a

continuing duty to monitor investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at

1828-29.

       30.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act § 7.

       31.     29 U.S.C. § 1132(a)(2) authorizes Plan Participants to bring a civil action for

appropriate relief under 29 U.S.C. § 1109.

                          DEFINED CONTRIBUTION INDUSTRY

       32.     Over the past three decades, defined contribution plans have become the most

common employer-sponsored retirement plan. A defined contribution plan allows employees to

make pre-tax elective deferrals through payroll deductions to an individual account under the

plan. Among many options, employers may make contributions on behalf of all employees

and/or make matching contributions based on the employees’ elective deferrals. Employees with

money in the plan are referred to as participants.

Recordkeeping and Related Administrative Services

       33.     Recordkeeping and related administrative (“RK&A”) services are necessary for

all defined contribution plans. These services include, but are not limited to, those related to

maintaining plan records, tracking participant account balances and investment elections,
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 10 of 76 PageID #:10




transaction processing, call center support, participant communications, and trust and custody

services.

          34.   Third-party service providers, often known as “recordkeepers,” provide RK&A

services on behalf of a defined contribution plan. Some recordkeepers provide only

recordkeeping and related services and some recordkeepers are subsidiaries of financial services

and insurance companies that distribute mutual funds, insurance products, and other investment

options.

          35.   The market for defined contribution recordkeeping services is highly competitive,

particularly for a Plain like Defendants’ with large numbers of participants and large amounts of

assets.

          36.   Since at least the mid-2000s, the market rate that Plan Fiduciaries have paid for

fees for RK&A services has decreased.

          37.   The underlying cost to a recordkeeper of providing the RK&A services to a

defined contribution plan is primarily dependent on the number of participant accounts in the

plan rather than the amount of assets in the plan.

          38.   The incremental cost for a recordkeeper to provide RK&A services for a

participant’s account does not materially differ from one participant to another and is generally

not dependent on the balance of the participant’s account.

          39.   The Plan is larger than 99% of all ERISA-covered defined contribution plans in

the United States as measured by both participants and assets.

          40.   Recordkeepers for relatively larger defined contribution plans, like the Plan here,

experience certain efficiencies of scale that lead to a reduction in the per-participant cost as the

number of participants increase because the marginal cost of adding an additional participant to a
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 11 of 76 PageID #:11




recordkeeping platform is relatively low. These economies of scale are inherent in all

recordkeeping arrangements for defined contribution plans. When the number of participants

with an account balance increases in a defined contribution plan, the recordkeeper is able to

spread the cost of providing recordkeeping services over a larger participant base, thereby

reducing the unit cost of delivering services on a per-participant basis.

       41.      Therefore, while the total cost to a provider for RK&A services increases as more

participants join the plan, the cost per participant to deliver the services decreases.

       42.      Since at least the early 2000s, Plan Fiduciaries and their consultants and advisors

have been aware of this cost structure dynamic for RK&A providers.

       43.      Since at least the early 2000s, Defendants were aware of this cost structure

dynamic for RK&A providers.

       44.      Sponsors of defined contribution plans contract for RK&A services separately

from any contracts related to the provision of investment management services to Plan

Participants.

       45.      The investment options selected by Plan Fiduciaries often have a portion of the

total expense ratio allocated to the provision of recordkeeping services that the recordkeeper

provides on behalf of the investment manager, e.g., RK&A services.

       46.      As a result, RK&A service providers often make separate contractual

arrangements with mutual fund providers. RK&A providers then collect a portion of the investment

management fees in return for providing services that would otherwise have to be provided by

the mutual fund.

       47.      The fees described in the aforementioned paragraph are known in the defined

contribution industry as “revenue sharing.”
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 12 of 76 PageID #:12




       48.       For example, if a mutual fund has a total expense ratio of 0.75%, the mutual fund

provider may agree to pay the RK&A provider 0.25% of the 0.75% fee that is paid by the

investor in that mutual fund (in this context the Plan Participant). That 0.25% portion of the

0.75% fee is known as the “revenue sharing.”

       49.       In the context of defined contribution plans, the amount of revenue sharing is

deemed to be the amount of revenue paid by participants that is allocable to RK&A services and,

in some cases, other services provided to the plan. The difference between the total expense ratio

and the revenue sharing is known as the “net investment management fee” or the “net investment

expense.”

       50.       In the context of defined contribution plans, when a plan adopts prudent and best

practices, the net investment expense is the actual amount a Plan Participant pays for the

investment management services provided by a portfolio manager.

       51.       Providers of Retirement Plan Services, including RK&A services, typically

collect their fees through direct payments from the plan or through indirect compensation such as

revenue sharing, or some combination of both.

       52.       Regardless of the pricing structure that the Plan Fiduciary negotiates with the

recordkeeper, the amount of compensation paid to the recordkeeper for the RK&A services must

be reasonable.

       53.       As a result, Plan Fiduciaries must understand the total dollar amounts paid to their

RK&A provider and be able to determine whether the compensation is reasonable by

understanding what the market is for the RK&A services received by the Plan.

       54.       Because RK&A fees are actually paid in dollars and because of the cost dynamic

noted in the aforementioned paragraphs, the fees paid for RK&A services are evaluated and
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 13 of 76 PageID #:13




compared on a dollar per participant basis.

       55.      It is well known among retirement plan consultants and advisors (who often act as

co-fiduciaries to the Plan Fiduciaries) that, all else being equal, a plan with more participants can

and will receive a lower effective per participant fees when evaluated on a per participant basis.

       56.      During the Class Period, Defendants knew and/or were aware that a plan with

more participants can and will receive a lower effective per participant fee when evaluated on a

per participant basis.

       57.      During the Class Period, Defendants knew and/or were aware that the Plan could

and would receive a lower effective per participant fee when evaluated on a per participant basis.

       58.      Plan Fiduciaries of a defined contribution plan have a continuing and regular

responsibility to select and monitor all investment options they make available to Plan

Participants.

Investments

       59.      The primary purpose in selecting plan investments is to give all participants the

opportunity to create an appropriate asset allocation under modern portfolio theory by providing

diversified investment alternatives.

       60.      In selecting different investment options to make available to Plan Participants,

the Plan Fiduciaries are held to the prudent investor standard when choosing investment

managers or, alternatively, choosing index investment options. When choosing an active

investment option, the analysis is focused on determining whether the portfolio manager is likely

to outperform an appropriate benchmark.

       61.      Accordingly, the primary focus when choosing an active investment option to

make available to Plan Participants is the skill of the portfolio manager. In many cases a plan
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 14 of 76 PageID #:14




sponsor can receive the investment management services of the same portfolio manager through

different share classes. When the same investment management services are provided through a

mutual fund with different share classes, the fee paid to the portfolio manager is the same for all

share classes. The difference in the share class fees is the amount of additional fees which can be

used to pay for, among other things, RK&A services.

       62.      A Plan Fiduciary choosing a more expensive way to provide identical services of

the same portfolio manager must have a rational and informed reason. The Plan Fiduciaries must

make an explicit finding that the more expensive option is in the best interest of Plan

Participants.

                                           THE PLAN

       63.      Started on July 1, 1991, the Plan now has had more than 11,000 participants and

assets of approximately $500,000,000. More specifically, at the end of the year 2018, the Plan

had approximately 11,006 participants and approximately $482,449,647 in assets. During the

Class Period (from August 6, 2014 through the date of judgment), Defendants maintained an

investment platform that offered about 120 different investment choices to its participants,

including 19 Target Date Funds, 24 other actively managed funds, 8 index funds, 1 variable

annuity account, and at least 2 self-directed brokerage accounts.

       64.      At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) and 403(b) plans offered by other sponsors with similar numbers of Plan

Participants during this same time period and with similar amounts of money under management.

       65.      At all relevant times, the Plan’s excessive fees led to lower net returns than

participants enjoyed in comparable 401(k) and 403(b) plans offered by other sponsors with
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 15 of 76 PageID #:15




similar numbers of Plan Participants during this same time period and with similar amounts of

money under management.

        66.    During the Class Period, Defendants breached their duties owed to the Plan, to

Plaintiff, and to all other Plan Participants, by: (1) failing to objectively, reasonably, and

adequately review the Plan’s investment portfolio with due care to ensure that each investment

option was prudent, in terms of cost; and (2) unreasonably maintaining certain funds in the Plan

despite the availability of identical or similar investment options with lower costs and/or better

performance histories. Defendants also failed to use the lowest cost share class or lower cost

collective trusts for many of the mutual funds within the Plan.

        67.    Defendants’ mismanagement of the Plan, to the detriment of Plan Participants and

beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C. §

1104.

        68.    In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) provides that:

                      [I]n addition to any liability which he may have under any
                      other provision of this part, a fiduciary with respect to a plan
                      shall be liable for a breach of fiduciary responsibility of
                      another fiduciary with respect to the same plan in the
                      following circumstances: (A) if he participates knowingly
                      in, or knowingly undertakes to conceal, an act or omission
                      of such other fiduciary, knowing such an act or omission is
                      a breach; (B) if, by his failure to comply with section
                      404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of
                      his specific responsibilities which give rise to his status as a
                      fiduciary, he has enabled such other fiduciary to commit a
                      breach; or (C) if he has knowledge of a breach by such other
                      fiduciary, unless he makes reasonable efforts under the
                      circumstances to remedy the breach.

        69.    As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 16 of 76 PageID #:16




                  STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                   SELECTING & MONITORING RECORDKEEPERS

       70.     A Plan Fiduciary is required to fully understand all sources of revenue received

by its RK&A service provider/recordkeeper. It must regularly monitor that revenue to ensure that

the compensation received by the recordkeeper is and remains reasonable for the services

provided.

       71.     Prudent Plan Fiduciaries ensure they are paying only reasonable fees for RK&A

services by soliciting competitive bids from other service providers to perform the same services

currently being provided to the plan. This is not a difficult process and is performed regularly by

Plan Fiduciaries. Plan Fiduciaries need only request a bid from salespeople at other service

providers. For plans with as many participants as Defendants’ Plan, most recordkeepers would

require only the number of participants and the amount of the assets to provide a quote while

others might only require the number of participants.

       72.     Prudent Plan Fiduciaries have all of this information readily available and can

easily receive a quote from other service providers to determine if the current level of fees is

reasonable.

       73.     Having received bids, the prudent Plan Fiduciary can negotiate with its current

provider for a lower fee and/or move to a new provider to provide the same (or better) services

for a competitive reasonable fee.

       74.     Prudent Plan Fiduciaries can follow this same process for retirement plan advisors

and/or consultants as well as any other covered service providers.

       75.     A prudent Plan Fiduciary uses a per-participant revenue requirement pricing

structure. Under this structure, the Plan Fiduciary and service provider negotiate a fixed per

participant threshold. In other words, the recordkeeper’s fee for providing RK&A services is a
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 17 of 76 PageID #:17




fixed amount per participant, e.g., $45.00 per participant. For example, according to the DC

Callan Trend Surveys, “Explicit per participant dollar fee,” the following percentage of plans

were charged on a per-participant basis for the following calendar years: (1) for the year

2016: 41.6% of plans were charged on a per-participant basis; (2) for the year 2017: 54.7% of

plans were charged on a per-participant basis; (3) for the year 2018: 63.8% of plans were

charged on a per-participant basis; and (4) for the year 2019: 64.9% of plans were charged on a

per-participant basis.

       76.     After the revenue requirement is negotiated, the Plan Fiduciary determines how to

pay the negotiated RK&A fee. The employer/plan sponsor can pay the recordkeeping fee on

behalf of participants, which is the most beneficial to Plan Participants. If the employer were

paying the fee, the employer would have an interest in negotiating the lowest fee a suitable

recordkeeper would accept. Usually, however, the employer decides to have the Plan (Plan

Participants) pay the recordkeeping fee instead. If the recordkeeping fee is paid by Plan

Participants, the Plan Fiduciary can allocate the negotiated recordkeeping fee among participant

accounts at the negotiated per-participant rate, or pro-rata based on account values, among other

less common ways.

       77.     In other words, if the Plan negotiates a per participant revenue threshold, e.g.,

$45.00, the plan does not need to require that each participant pay $45.00. Rather, the Plan

Fiduciary could determine that an asset-based fee is more appropriate for Plan Participants and

allocate the RK&A fee pro rata to participants. For example, a 10,000-participant plan with a

$45.00 revenue threshold would pay $450,000 for RK&A services. If the plan had $450,000,000

in assets, then the $450,000 would work out to 10 basis points. Accordingly, the Plan Fiduciary

could allocate the $450,000 to Plan Participants by requiring that each participant pay 10 basis
       Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 18 of 76 PageID #:18




points.

          78.   In an asset-based pricing structure, the amount of compensation received by the

service provider is based on a percentage of the total assets in the plan. This structure creates

situations in which the services provided by the recordkeeper do not change but, because of

market appreciation and contributions to the plan, the revenue received by the recordkeeper

increases. This structure was historically preferred by recordkeepers because it allowed

recordkeepers to obtain an increase in revenue without having to ask the client to pay a higher

fee.

          79.   Regardless of the pricing structure negotiated by the Plan Fiduciary, the Plan

Fiduciary must ensure that the fee paid to the recordkeeper is reasonable for the level of services

provided.

          80.   All of these standards were accepted and understood by Plan Fiduciaries,

including Defendants, at all times during the Class Period.

          81.   For example, fiduciary best practices based on DOL guidelines, case law, and

marketplace experience are as follows:

                1. Price administrative fees on a per-participant basis.
                2. Benchmark and negotiate recordkeeping and investment fees
                separately.
                3. Benchmark and negotiate investment fees regularly, considering both
                fund vehicle and asset size.
                4. Benchmark and negotiate recordkeeping and trustee fees at least every
                other year. . . .
                7. Review services annually to identify opportunities to reduce
                administrative costs. 3




3
 “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing Plan Performance,
Mercer Investment Consulting (2013).
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 19 of 76 PageID #:19




       82.     Defendants’ recordkeeper during the Class Period, Voya Retirement Insurance

and Annuity Company (“Voya”), is well known as a high cost recordkeeper and administrator

and tends to have platforms that encourage higher fee funds.

       83.     Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they “fail[] to

monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods Glob.,

Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution Plan Fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

       84.     First, a Plan Fiduciary must pay close attention to the recordkeeping fees being

paid by the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding

documents that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness

analyses, and multi-practice and standalone pricing reports.

       85.     Second, to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure

that the recordkeeper’s total compensation from all sources does not exceed reasonable levels,

and require that any revenue sharing payments that exceed a reasonable level be returned to the

plan and its participants.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 20 of 76 PageID #:20




       86.     Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three (3) to five (5) years as a matter of course, and more frequently

if the plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans.

THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RK&A FEES AND,
       AS A RESULT, THE PLAN PAID UNREASONABLE RK&A FEES

       87.     A Plan Fiduciary must continuously monitor its RK&A fees by regularly

soliciting competitive bids to ensure fees paid to covered service providers (such as

recordkeepers) are reasonable.

       88.     During the Class Period, Defendants knew or should have known that they must

regularly monitor the Plan’s RK&A fees paid to covered service providers, including but not

limited to Voya.

       89.     During the Class Period, Defendants failed to regularly monitor the Plan’s RK&A

fees paid to covered service providers, including but not limited to Voya.

       90.     During the Class Period, Defendants knew or should have known that they must

regularly solicit quotes and/or competitive bids from covered service providers, including but not

limited to Voya, in order to avoid paying unreasonable fees for RK&A services.

       91.     During the Class Period, Defendants failed to regularly solicit quotes and/or

competitive bids from covered service providers, including but not limited to Voya, in order to

avoid paying unreasonable fees for RK&A services.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 21 of 76 PageID #:21




       92.     During the Class Period, Defendants knew or should have known that it was in

the best interests of the Plan’s Participants to ensure that the Plan paid no more than a

competitive reasonable fee for RK&A services.

       93.     During the Class Period, Defendants failed to ensure that the Plan paid no more

than a competitive reasonable fee for RK&A services.

       94.     During the Class Period, Defendants did not have a plan or process in place to

ensure that the Plan paid no more than a competitive reasonable fee for RK&A services.

       95.     During the Class Period, Defendants did not engage in any objectively reasonable

and/or prudent efforts to ensure that the Plan paid no more than a competitive reasonable fee for

RK&A services.

       96.     During the Class Period and because Defendants failed to regularly monitor the

Plan’s RK&A fees paid to covered service providers, including but not limited to Voya, these

RK&A service fees were significantly higher than they would have been had Defendants

engaged in this process.

       97.     During the Class Period and because Defendants did not solicit quotes and/or

competitive bids from covered service providers, including but not limited to Voya, before

and/or when paying fees for RK&A services, these RK&A service fees were significantly higher

than they would have been had Defendants engaged in these processes.

       98.     During the Class Period and because Defendants did not engage in any

objectively reasonable and/or prudent efforts when paying fees for RK&A services to covered

service providers, including but not limited to Voya, these RK&A service fees were significantly

higher than they would have been had Defendants engaged in these efforts.

       99.     Specifically, and for example, during the year 2018, the following graph and table
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 22 of 76 PageID #:22




illustrate that the Plan’s RK&A fees were significantly higher as compared to other 401(k) and

403(b) plans of similar sizes with similar amounts of money under management during this same

period of time.
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 23 of 76 PageID #:23




Comparative Plans' RK&A Fees Based on Publicly Available Information from Form 55001
                                                                                          RK&A                   Graph
                 Plan                        Participants      Assets        RK&A Price Price /pp Recordkeeper   Color
Waste Connections, Inc. 401k Profit
                                                7,923       $332,567,264      $455,853     $58       Voya        Orange
Sharing Plan
Centerpoint Energy Savings Plan                 9,802       $2,108,802,293    $442,946     $45       Voya        Orange
Edward- Elmhurst Healthcare
                                               10,263       $618,238,970      $446,836     $44      Fidelity      Blue
Retirement Savings Plan
Lancaster General Health Retirement Income
403(b) Account
                                               10,273       $498,737,886      $561,490     $55     Prudential     Blue
Flowers Foods, Inc. 401(k) Retirement
                                               10,789       $607,338,501      $683,296     $49    Great-West      Blue
Savings Plan
Mercy Health Corporation Employees
                                               11,006       $482,212,863     $1,294,361   $118       Voya         Red
Retirement Plan
Multicare Health System 403(B)
                                               11,437       $559,801,095      $556,202     $49   Transamerica     Blue
Employee Savings Plan
Dollar General Corp 401(k) Savings and
                                               16,125       $355,768,325      $611,776     $32       Voya        Orange
Retirement Plan


1
 Price calculations are based on most recent complete Form 5500 available (all using 2018 with the exception of
Dollar General using 2017 as the 2018 Financial Statement attachment is not available)

        100.      The underlying data and information reflected in the graph and table above are

truthful, accurate, and derived from publically available information, which was equally as

available to Defendants during the Class Period, including the most recent Form 5500 filings and

accompanying attachments by Defendants and the other entities and plans listed therein, some of

whom are healthcare companies like Defendants who used the same recordkeeper, Voya.

        101.      As the above graph and table illustrate, during the year 2018, a reasonable market

rate RK&A fee would have been between approximately $40.00 and $50.00 per participant.

        102.      As the above graph and table illustrate, during the year 2018, other plans of

similar sizes with similar amounts of money under management as compared to the Plan paid

recordkeepers an average of approximately $536,914, or approximately $48.83 per participant.

        103.      As the above graph and table illustrate, during the year 2018, the Plan paid

RK&A fees to Voya totaling approximately $1,294,361, or approximately $118.00 per
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 24 of 76 PageID #:24




participant, more than double the amount that other plans of similar sizes with similar amounts of

money under management paid to other recordkeepers, including but not limited to Defendants’

same recordkeeper, Voya, during the year 2018.

       104.    During the year 2018, a prudent Plan Fiduciary would not have agreed to pay

more than double what they could otherwise have paid for the same services from, in some

instances and as identified in the graph and table above, the exact same covered service provider.

       105.    During the year 2018 and had Defendants been acting in the best interests of the

Plan’s Participants – and as compared to other plans of similar sizes with similar amounts of

money under management as identified in the graph and table above – the Plan actually would

have paid less than double in RK&A fees.

       106.    During the entirety of the Class Period, Defendants did not use its size to bargain

or negotiate with covered service providers and recordkeepers, including but not limited to Voya,

to defray or reduce administrative costs and RK&A fees to the Plan’s Participants.

       107.    During the entirety of the Class Period and because Defendants did not use its size

to bargain or negotiate with covered service providers and recordkeepers, including but not

limited to Voya, to defray or reduce administrative costs and RK&A fees to the Plan’s

Participants, Defendants acted imprudently and unreasonable.

       108.    During the entirety of the Class Period and because Defendants did not use its size

to bargain or negotiate with covered service providers and recordkeepers, including but not

limited to Voya, to defray or reduce administrative costs and RK&A fees to the Plan’s

Participants, Defendants did not act in the best interests of the Plan’s Participants.

       109.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publically available information, which was equally as available
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 25 of 76 PageID #:25




to Defendants during the Class Period, the Plan paid an average amount of at least approximately

$899,218 per year in RK&A fees, which equated to an average of at least approximately $99.00

per participant per year, as identified in the following chart:




       110.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publically available information, which was equally as available

to Defendants during the Class Period, had Defendants been acting in the best interests of the

Plan’s Participants – and as compared to other plans of similar sizes with similar amounts of

money under management – the Plan actually would have paid significantly less than an average

of approximately $899,218 per year in RK&A fees, which equated to an average of

approximately $99.00 per participant per year.

       111.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publically available information, which was equally as available

to Defendants during the Class Period, had Defendants been acting in the best interests of the

Plan’s Participants – and as compared to other plans of similar sizes with similar amounts of

money under management – the Plan actually would have paid a reasonable market rate of

approximately $433,000 per year in RK&A fees, which equates to approximately $46.00 per

participant per year.

       112.    During the entirety of the Class Period, a prudent Plan Fiduciary would not agree

to pay more than double what they could otherwise pay for the same services from, in some

instances, the exact same covered service provider.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 26 of 76 PageID #:26




       113.    From the years 2014 to 2018 during the Class Period and based upon the best

available truthful, accurate, and publically available information, which was equally as available

to Defendants during the Class Period, because Defendants did not act in the best interests of the

Plan’s Participants – and as compared to other plans of similar sizes with similar amounts of

money under management – the Plan actually cost its Participants approximately $466,218 per

year in RK&A fees, which equates to approximately $53.00 per participant per year.

       114.    From the years 2014 to 2018 during the Class Period and because Defendants did

not act in the best interests of the Plan’s Participants – and as compared to other plans of similar

sizes with similar amounts of money under management – the Plan actually cost its Participants a

total minimum amount of approximately $2,797,308 in RK&A fees.

       115.    During the entirety of the Class Period and based upon the best available truthful,

accurate, and publically available information, which was equally as available to Defendants

during the Class Period, because Defendants did not act in the best interests of the Plan’s

Participants – and as compared to other plans of similar sizes with similar amounts of money

under management – the Plan actually cost its Participants (when accounting for compounding

percentages) a total, cumulative amount in excess of $4,200,000 in RK&A fees.

       116.    During the entirety of the Class Period, Defendants did not regularly and/or

reasonably assess, in any way, the Plan’s administrative costs and RK&A fees it paid to Voya.

       117.    During the entirety of the Class Period, Defendants did not engage in any regular

and/or reasonable examination, comparison, or benchmarking of the Plan’s administrative costs

and RK&A fees it paid to Voya vis-à-vis the administrative costs and RK&A fees that other

plans of similar sizes with similar amounts of money under management paid to their covered

service providers – who, in some instances, was Voya, the exact same provider as utilized by
        Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 27 of 76 PageID #:27




Defendants during the entirety of the Class Period.

          118.   During the entirety of the Class Period, Defendants knew or had knowledge that it

must engage in regular and/or reasonable examination, comparison, or benchmarking of the

Plan’s administrative costs and RK&A fees it paid to Voya, but Defendants simply failed to do

so in any meaningful way whatsoever.

          119.   During the entirety of the Class Period and had Defendants engaged in any

regular and/or reasonable examination, comparison, or benchmarking of the Plan’s

administrative costs and RK&A fees it paid to Voya, it would have realized and understood that

the Plan was compensating Voya unreasonably and inappropriately for its size and scale, passing

these unreasonable and excessive fee burdens to Plaintiff and the Plan Participants

          120.   During the entirety of the Class Period and by failing to recognize that the Plan

and its participants were being charged much higher administrative costs and RK&A fees than

they should have been and/or by failing to take effective remedial actions as described herein,

Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.

            STANDARD OF CARE FOR PRUDENT FIDUCIARIES SELECTING &
                      MONITORING INVESTMENT OPTIONS

          121.   There is a commonly accepted process to select and monitor investment options

which is based on modern portfolio theory and the prudent investor standard. Under ERISA, Plan

Fiduciaries are required to engage investment consultants or advisors to the extent that the Plan

Fiduciaries do not have the investment expertise necessary to select and monitor investments

under modern portfolio theory.

          122.   That accepted process involves, among other things, evaluating the performance

history, tenure, and stability of the current portfolio manager; the risk adjusted returns; and the

fees.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 28 of 76 PageID #:28




       123.     When an active investment option is chosen, one of the most critical aspects of

the analysis is to choose a portfolio manager because it is the skill of the portfolio manager that

differentially impacts the performance of the investment.

       124.     From the perspective of a Plan Participant, the other critical component of the

analysis is the fees. However, the total expense ratio of an investment option is often comprised

of multiple different types of fees, only one of which is specifically associated with the fee of the

actual portfolio manager.

       125.     As a result, a Plan Fiduciary is required to understand the interrelationship

between the pricing structure it has negotiated with the recordkeeper for RK&A services as well

as the different fee components of the investment options selected to be made available to Plan

Participants.

       126.     When a Plan Fiduciary can choose among different share classes (or other types

of investment options, e.g., collective trusts) to receive the services of a specific portfolio

manager, the Plan Fiduciary is required to understand all the fees related to the different share

classes and choose the share class that is in the best interest of the Plan Participants. This is

especially critical when the pricing structure provides compensation to the recordkeeper from

revenue sharing paid by Plan Participants as part of the total expense ratio of the investment

options selected by the Plan Fiduciaries.

       127.     If the RK&A pricing structure includes a revenue threshold, then a prudent Plan

Fiduciary must choose the share class with the lowest net investment management fee. If the

pricing structure does not include a revenue threshold, then a prudent Plan Fiduciary must ensure

that the revenue sharing will not result in the payment of an unreasonable fee to the recordkeeper

for the RK&A services.
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 29 of 76 PageID #:29




        128.     A prudent Plan Fiduciary must ensure that the combination of the RK&A pricing

structure and the selected share classes together provide the best outcome for Plan Participants.

         129.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, the Plan Fiduciary must make a specific and informed finding that the

probability that the active portfolio manager will outperform the index warrants the higher fees

paid charged by the active portfolio manager and the risk/reward tradeoffs show that the

potential of outperformance is in the best interest of Plan Participants.

         130.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, but the Plan Fiduciary does not make a specific and informed finding that the

probability that the active portfolio manager will outperform the index (and as such warranting

the higher fees paid charged by the active portfolio manager) and the risk/reward tradeoffs show

that the potential of outperformance is in the best interest of Plan Participants, the Plan Fiduciary

has acted unreasonably and/or imprudently.

         131.    In February 2013, the Department of Labor issued guidance for the selection of

target date funds in a publication titled, “Target Date Retirement Funds – Tips for ERISA Plan

Fiduciaries.” 4 Fiduciaries were given specific guidance to: (i) establish a process for comparing

and selecting TDFs; (ii) establish a process for the periodic review of TDFs; (iii) understand the

fund’s investments – the allocation in different asset classes (stocks, bonds, cash), individual

investments, and how these will change over time; (iv) inquire about whether a custom or non-

proprietary target date fund would be a better fit for a plan; and (v) develop effective employee

communications.




4
       https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-sheets/target-date-
retirement-funds.pdf
        Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 30 of 76 PageID #:30




             132.    The Department of Labor gave a very specific warning about the importance of

keeping costs under control: “A difference of just one percentage point in fees (1.5% as

compared with 0.5%) over 35 years dramatically affects overall returns. If a worker with a

401(k)-account balance of $25,000 averages a seven percent return, the worker will have

$227,000 at retirement with the lower fee and $163,000 with the higher fee, assuming no further

contributions.” 5

                                  DEFENDANTS’ TARGET DATE FUNDS

             133.    During the Class Period, Defendants’ target date fund selection featured many

American Funds target date funds.

             134.    Defendants chose an unnecessarily higher fee versions of the American Funds

target date funds available, as illustrated by the following chart:

                    American Funds Target Date Retirement Investment Expenses
                                                                 Revenue Sharing (12b1 + SubTA)
                                                                                                   Net Investment
                                                       Expense                                       Expense to
    Ticker             Investment Name                  Ratio    Matrix Fidelity MATC      TD     Retirement Plans
    RAFTX    American Funds 2035 Trgt Date Retire R1    1.51%    1.00% 1.00% 1.00%       1.00%          0.51%
    RBFTX    American Funds 2035 Trgt Date Retire R2    1.49%    0.75% 0.75% 0.75%       0.75%          0.74%
    RCFTX    American Funds 2035 Trgt Date Retire R3    1.04%    0.50% 0.50% 0.50%       0.50%          0.54%
    RDFTX    American Funds 2035 Trgt Date Retire R4    0.74%    0.25% 0.25% 0.25%       0.25%          0.49%
    REFTX    American Funds 2035 Trgt Date Retire R5    0.44%    0.00% 0.00% 0.00%       0.00%          0.44%
    RFFTX    American Funds 2035 Trgt Date Retire R6    0.39%    0.00% 0.00% 0.00%       0.00%          0.39%

             135.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publically available information, which was equally as available to

Defendants during the Class Period.

             136.    During the Class Period, Defendants’ selected “American Funds 2035 Target

Date Retirement Fund R4” to invest the Plan’s assets, as identified in the chart above.


5
       U.S. Department of Labor, Employee Benefits Security Administration, A Look At 401(k) Plan Fees, at
http://www.dol.gov/ebsa/publications/401k_employee.html
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 31 of 76 PageID #:31




         137.   As illustrated in the chart above, the “American Funds 2035 Target Date

Retirement Fund R4” has an expense ratio of 0.74% and a net investment expense of 0.49%.

         138.   As illustrated in the chart above, the “American Funds 2035 Target Date

Retirement Fund R6” has the lowest total expense ratio, 0.39%, and the lowest net investment

expense, 0.39%.

         139.   During the Class Period, all of the target date funds identified in the chart above

received the identical portfolio management services

         140.   During the Class Period, the only actual difference between all of the target date

funds identified in the chart above are the expenses and fees.

         141.   A prudent Plan Fiduciary would not, and must not, unreasonably pay more in fees

and expenses related to its target date funds for the identical portfolio management services.

         142.   During the Class Period, Defendants failed to ensure that the Plan paid no more

than a reasonable fee for expenses related to its target date funds.

         143.   During the Class Period, Defendants did not have a plan or process in place to

ensure that the Plan paid no more than a reasonable fee for expenses related to its target date

funds.

         144.   During the Class Period, Defendants did not engage in any objectively reasonable

and/or prudent efforts to ensure that the Plan paid no more than a reasonable fee for expenses

related to its target date funds.

         145.   During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, the Plan would not have selected the “American Funds 2035 Target Date

Retirement Fund R4,” as identified in the chart above.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 32 of 76 PageID #:32




        146.   During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, the Plan would have selected the “American Funds 2035 Target Date

Retirement Fund R6,” as identified in the chart above – or a comparatively similar target date

fund.

        147.   During the Class Period and because Defendants did not act in the best interests of

the Plan’s Participants when selecting the “American Funds 2035 Target Date Retirement Fund

R4,” as identified in the chart above, Defendants unnecessarily reduced the monetary returns of

Plaintiff and the Plan Participants investing in this option by at least 5 basis points compounded

per year.

        THE PLAN PAID UNREASONABLY HIGH FEES FOR SHARE CLASSES

        148.   Many mutual funds offer multiple classes of shares in a single mutual fund that

are targeted at different investors. Generally, more expensive shares are targeted at small

investors with less bargaining power, while lower cost shares are targeted at larger investors with

greater assets. There is no material difference between share classes other than costs – the funds

hold identical investments and have the same manager.

        149.   Large defined contribution plans such as the Plan have sufficient assets to qualify

for lower cost share classes. It is well known among institutional investors that mutual fund

companies will waive investment minimums for a large plan.

        150.   A prudent Plan Fiduciary uses a plan’s asset size and negotiating power to invest

in low cost share classes available in the market.

        151.   A prudent Plan Fiduciary engages in an objectively reasonable search for and

selection of the lowest-priced share classes available in the market.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 33 of 76 PageID #:33




       152.    During the Class Period, Defendants knew or should have known that it must use

its asset size and negotiating power to invest in low cost share classes available in the market.

       153.    During the Class Period, Defendants knew or should have known that it must

engage in an objectively reasonable search for and selection of the lowest-priced share classes

available in the market.

       154.    During the Class Period, Defendants did not use its asset size and negotiating

power to invest in low cost share classes available in the market.

       155.    During the Class Period, Defendants did not engage in an objectively reasonable

search for and selection of the lowest-priced share classes available in the market.

       156.    The following charts identify Defendants’ share class investments during the

Class Period vis-à-vis more prudent, reasonable, and lower share class alternatives during this

same time period:
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 34 of 76 PageID #:34



                  Defendants' Investment                                    Prudent Alternative Share Class
                                                                                                                            Defendants'
                                                                                                                               Plan's
                                         Revenue     Net                                                 Revenue     Net    Investment
                               Exp Ratio Sharing Investment                                    Exp Ratio Sharing Investment  Excessive
Ticker        Fund Name          (%)       (%)     Fee (%)    Ticker         Fund Name           (%)       (%)     Fee (%)    Fees (%)
         American Funds 2010                                           American Funds 2010
RDATX                           0.69%    0.25%     0.44%      RFTTX                             0.33%    0.00%     0.33%        33%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2015                                           American Funds 2015
RDBTX                           0.68%    0.25%     0.43%      RFJTX                             0.33%    0.00%     0.33%        30%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2020                                           American Funds 2020
RDCTX                           0.69%    0.25%     0.44%      RRCTX                             0.34%    0.00%     0.34%        29%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2025                                           American Funds 2025
RDDTX                           0.71%    0.25%     0.46%      RFDTX                             0.36%    0.00%     0.36%        28%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2030                                           American Funds 2030
RDETX                           0.73%    0.25%     0.48%      RFETX                             0.38%    0.00%     0.38%        26%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2035                                           American Funds 2035
RDFTX                           0.74%    0.25%     0.49%      RFFTX                             0.39%    0.00%     0.39%        26%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2040                                           American Funds 2040
RDGTX                           0.75%    0.25%     0.50%      RFGTX                             0.40%    0.00%     0.40%        25%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2045                                           American Funds 2045
RDHTX                           0.75%    0.25%     0.50%      RFHTX                             0.40%    0.00%     0.40%        25%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2050                                           American Funds 2050
RDITX                           0.77%    0.25%     0.52%      RFITX                             0.41%    0.00%     0.41%        27%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2055                                           American Funds 2055
RDJTX                           0.77%    0.25%     0.52%      RFKTX                             0.42%    0.00%     0.42%        24%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds 2060                                           American Funds 2060
RDKTX                           0.79%    0.25%     0.54%      RFUTX                             0.41%    0.00%     0.41%        32%
         Tdate R4                                                      Trgt Date Retire R6
         American Funds New                                            American Funds New
RNWEX                           0.98%    0.25%     0.73%      RNWGX                             0.62%    0.00%     0.62%        18%
         World R4                                                      World R6
         American Funds                                                American Funds
REREX                           0.84%    0.25%     0.59%      RERGX                             0.49%    0.00%     0.49%        20%
         EuroPacific R4                                                Europacific Growth R6
                                                                       American Funds
         American Funds
RGAEX                           0.68%    0.25%     0.43%      RGAGX    Growth Fund of Amer      0.33%    0.00%     0.33%        30%
         Growth Fund R4
                                                                       R6
         Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 35 of 76 PageID #:35



                    Defendants' Investment                                    Prudent Alternative Share Class
                                                                                                                            Defendants'
                                                                                                                               Plan's
                                           Revenue     Net                                               Revenue     Net    Investment
                                 Exp Ratio Sharing Investment                                  Exp Ratio Sharing Investment  Excessive
Ticker         Fund Name           (%)       (%)     Fee (%)    Ticker     Fund Name             (%)       (%)     Fee (%)    Fees (%)
                                                                      American Funds
          American Funds
RIDEX                             0.61%    0.25%     0.36%      RIDGX Income Fund of Amer       0.26%    0.00%     0.26%        38%
          Income
                                                                      R6
          American Funds New                                          American Funds New
RNPEX                             0.80%    0.25%     0.55%      RNPGX                           0.45%    0.00%     0.45%        22%
          Perspective R4                                              Perspective R6
          American Funds                                        RWMG American Funds
RWMEX                             0.62%    0.25%     0.37%                                      0.27%    0.00%     0.27%        37%
          Washington Mutual R4                                    X  Washington Mutual R6

          Black Rock Life Path                                           BlackRock LifePath®
 LIBKX                            0.10%    0.00%     0.10%      LIBIX                           0.15%    0.10%     0.05%       100%
          Ind 2025 Fund K                                                Index 2025 Instl
          Black Rock Life Path                                           BlackRock LifePath®
LINKX                             0.10%    0.00%     0.10%      LINIX                           0.15%    0.10%     0.05%       100%
          Ind 2030 Fund K                                                Index 2030 Instl
       Black Rock Life Path                                           BlackRock LifePath®
 LIJKX                            0.10%    0.00%     0.10%       LIJIX                          0.15%    0.10%     0.05%       100%
       Ind 2035 Fund K                                                Index 2035 Instl
       Black Rock Life Path                                           BlackRock LifePath®
 LIKKX                            0.10%    0.00%     0.10%      LIKIX                           0.15%    0.10%     0.05%       100%
       Ind 2040 Fund K                                                Index 2040 Instl
          Black Rock Life Path                                           BlackRock LifePath®
LIHKX                             0.10%    0.00%     0.10%      LIHIX                           0.15%    0.10%     0.05%       100%
          Ind 2045 Fund K                                                Index 2045 Instl


          Black Rock Life Path                                           BlackRock LifePath®
 LIPKX                            0.10%    0.00%     0.10%      LIPIX                           0.15%    0.10%     0.05%       100%
          Ind 2050 Fund K                                                Index 2050 Instl

      Black Rock Life Path                                               BlackRock LifePath®
LIVKX                             0.09%    0.00%     0.09%      LIVIX                           0.14%    0.10%     0.04%       125%
      Ind 2055 Fund K                                                    Index 2055 Instl
      Franklin Templeton
                                                                         Templeton Global
TPINX Investments Global          0.94%    0.40%     0.54%      TGBAX                           0.69%    0.25%     0.44%        23%
                                                                         Bond Adv
      Bond Fund - Class A
      Mass Mutual
                                                                         MassMutual Select
MGRFX MassMutual Sel Mid          0.81%    0.15%     0.66%      MEFFX                           1.16%    0.75%     0.41%        61%
                                                                         Mid Cap Growth R4
      Cap Growth Fund R5

          MFS MFS Value Fund
MEIAX                             0.83%    0.45%     0.38%      MEIHX MFS Value R3              0.83%    0.50%     0.33%        15%
          Class A



            157.        The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publically available information, which was equally as available to

Defendants during the Class Period, including but not limited to Plaintiff’s Plan quarterly

statements, the Plan’s Summary Description, and the Plan’s fee disclosures.

            158.        Based upon data and information reflected in the charts above, the average

excessive fee for Defendants not using a lower-priced, more efficient and/or prudent alternative

share class during the Class Period was approximately 48%.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 36 of 76 PageID #:36




       159.    During the Class Period and had Defendants used its asset size and negotiating

power to invest in low cost share classes available in the market, the Plan would not have

selected the funds in the “Defendants’ Investment” columns of the charts above.

       160.    During the Class Period and had Defendants used its asset size and negotiating

power to invest in low cost share classes available in the market, the Plan would have selected

the funds in the “Prudent Alternative Share Class” columns of the charts above.

       161.    During the Class Period and had Defendants engaged in an objectively reasonable

search for and selection of the lowest-priced share classes available in the market, the Plan would

not have selected the funds in the “Defendants’ Investment” columns of the charts above.

       162.    During the Class Period and had Defendants engaged in an objectively reasonable

search for and selection of the lowest-priced share classes available in the market, the Plan would

have selected the funds in the “Prudent Alternative Share Class” columns of the charts above.

       163.    During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, the Plan would not have selected the funds in the “Defendants’

Investment” columns of the charts above.

       164.    During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, the Plan would have selected the funds in the “Prudent Alternative Share

Class” columns of the charts above.

       165.    During the entirety of the Class Period, Defendants knew or should have known

about the existence of cheaper or lower-cost share classes as identified in the “Prudent

Alternative Share Class” columns of the charts above.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 37 of 76 PageID #:37




       166.     During the entirety of the Class Period, Defendants knew or should have known

to transfer the Plan funds into the cheaper or lower-cost share classes as identified in the

“Prudent Alternative Share Class” columns of the charts above.

       167.    A prudent fiduciary would not select high-cost share classes when lower-cost

share classes are available for the same investment.

       168.    During the entirety of the Class Period, Defendants selected higher-cost share

classes when lower-cost share classes were available to the Plan for the same investment, to the

substantial detriment of Plaintiff and the Plan’s Participants.

       169.    During the entirety of the Class Period and because Defendants selected higher-

cost share classes when lower-cost share classes were available to the Plan for the same

investment, the Plaintiff and the Plan Participants did not receive any additional services or

benefits other than a higher cost for Plaintiff and the Plan Participants.

       170.    As an example of Defendants’ failure to engage in an objectively reasonable

search for and selection of the lowest-priced share classes available in the market during the

Class Period, consider the VOYA T. Rowe Price Capital Appreciation Portfolio - Service Class

(ITCSX) which was selected by the Plan Fiduciaries and made available to Plan Participants in

the Plan during the entire Class Period. As of year-end 2018, Plan Participants had invested more

than approximately $27,017,476 in this investment option. The portfolio manager of this

investment option was David R. Giroux (Giroux). Plan Participants can receive the identical

investment management services of Giroux through several different investment options (share

classes) with different fee structures. The fee structures for these varying Capital Appreciation

investment options (three share classes of one T. Rowe Price mutual fund and the Plan’s

investment which is a Voya-branded version of the same mutual fund), all managed by Giroux,
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 38 of 76 PageID #:38




are set forth in the chart below:




       171.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publically available information, which was equally as available to

Defendants during the Class Period.

       172.    Plan Fiduciaries are required under ERISA to understand all the separate

components of fees for different types of services charged to the plan and Plan Participants.

       173.    The second to last row of the chart above, “Actual Revenue Sharing Credit

Available,” is simply the mathematical difference between the total expense ratio and the

investment management fee rate. Because each investment option negotiates its “revenue

sharing” agreement separately with each recordkeeping platform, the revenue sharing rate could

be different on different recordkeeping platforms and may also be larger or smaller than the

amount indicated in the chart above. Revenue sharing rates are not always disclosed to Plan

Participants on the Participant fee disclosure documents and, perhaps worse, are not even always

disclosed on the 5500 forms filed by Plan Fiduciaries.

       174.    Upon information and belief during the Class Period, the Plan did not use a

revenue threshold fee structure in which all revenue sharing was returned to the Plan Participants
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 39 of 76 PageID #:39




who generated that revenue. Thus, it would be incorrect to assume that the share class that

provided the lowest net investment expense in the chart above provided the most value to the

Plan Participants.

       175.      As illustrated in the chart above, the fee to receive the exact same investment

management skills of portfolio manager Giroux are set forth in the “Investment Management

Expense Fee” row and are the same for all T. Rowe Price share class options (59 basis points) –

except for the actual option chosen by the Plan, which was 5 basis points more expensive (64

basis points).

       176.      A Plan Fiduciary selecting any one of these investment options identified in the

above chart will receive identical portfolio management services performed by the same

portfolio manager with the only material difference being the amount of extra fees that are

included in the total expense ratio that will be paid by Plan Participants.

       177.      As illustrated in the chart below, which is based on the $27,017,476 that the Plan

invested in the “Voya T. Rowe Price Capital Appreciation Portfolio- Service Class (ITCSX)”

during the year 2018, because Defendants did not select cheaper, lower-cost, more prudent share

classes available to the Plan and within which to invest the Plan’s assets, Defendants caused

substantial monetary damage and detriment to Plaintiff and the Plan’s Participants.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 40 of 76 PageID #:40




       178.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publically available information, which was equally as available to

Defendants during the Class Period.

       179.    A prudent fiduciary conducting an impartial and objectively reasonable review of

the Plan’s investments during the Class Period would have conducted a review on at least a

quarterly basis, which would have identified cheaper, lower-cost, and/or more prudent share

classes available.

       180.    A prudent fiduciary conducting an impartial and objectively reasonable review of

the Plan’s investments during the Class Period would have conducted a review on at least a

quarterly basis, would have identified cheaper, lower-cost, and/or more prudent share classes

available, and would have transferred the Plan’s investments into these cheaper, lower-cost,

and/or institutional shares at the earliest opportunity.

       181.    During the entirety of the Class Period, Defendants: did not conduct an impartial

and objectively reasonable review of the Plan’s investments on at least a quarterly basis; did not

identify cheaper, lower-cost, more prudent share classes available to the Plan; and did not
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 41 of 76 PageID #:41




transfer the Plan’s investments into these cheaper, lower-cost, and/or institutional shares, all to

the substantial detriment of Plaintiff and the Plan’s Participants.

       182.    During the entirety of the Class Period and by failing to recognize that the Plan

was invested in higher-cost share classes when lower-cost share classes were available to the

Plan for the same investment and/or by failing to take effective remedial actions as described

herein, Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.

                       DEFENDANTS’ INVESTMENTS IN THE PLAN

       183.    A prudent fiduciary will consider all plan investments, including “suitable index

mutual funds or market indexes (with such adjustments as may be appropriate).” Restatement

(Third) of Trusts § 100 cmt. b(1).

       184.    While higher-cost mutual funds may outperform a less-expensive option over the

short term, such as a passively managed index fund, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available       at       https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-

mutualfunds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked

at 2,862 actively managed mutual funds, focused on the top quartile in performance and found

most did not replicate performance from year to year); see also Index funds trounce actively

managed funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-

activelymanaged-funds-study.html (“long-term data suggests that actively managed funds

“lagged their passive counterparts across nearly all asset classes, especially over the 10-year

period from 2004 to 2014.”)

       185.    Funds with high fees on average perform worse than less expensive funds, even

on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 42 of 76 PageID #:42




Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873

(2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation

of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       186.    During the Class Period, Defendants selected and/or made available to the Plan’s

Participants more than 150 investment options.

       187.    Upon information and belief and during the Class Period, the more than 150

investment options that Defendants selected and/or made available to the Plan’s Participants

resulted in the Plan’s Participants subsidizing the RK&A fees of other Participants.

       188.    During the Class Period, the chart below identifies several investment options that

Defendants selected and/or made available to Plan Participants as compared to prudent

alternative and less expensive options. In some instances, the less expensive option provides the

identical portfolio management services delivered by the same portfolio manager.
   Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 43 of 76 PageID #:43




         Defendants' Investment              Prudent Alternative Investments
                                                                                     Defendants'
                                                                                        Plan's
                                                                                     Investment
                                Exp Ratio                                  Exp Ratio Excessive
Ticker    Fund Name               (%)       Ticker      Fund Name            (%)       Fees (%)
      Amana Growth Fund                           Fidelity® Large Cap
AMIGX                            0.79%      FSPGX                           0.03%      2533%
      R4                                          Growth Idx

AMINX Amana Income Fund          0.82%      FXAIX Fidelity® 500 Index       0.02%      4000%
          American Funds 2010                        Vanguard Instl Trgt
RDATX                            0.69%      VITRX                           0.09%       667%
          Tdate R4                                   Retire Inc Instl
          American Funds 2015                        Vanguard Instl Trgt
RDBTX                            0.68%      VITVX                           0.09%       656%
          Tdate R4                                   Retire 2015 Instl
          American Funds 2020                        Vanguard Instl Trgt
RDCTX                            0.69%      VITWX                           0.09%       667%
          Tdate R4                                   Retire 2020 Instl
          American Funds 2025                        Vanguard Instl Trgt
RDDTX                            0.71%      VRIVX                           0.09%       689%
          Tdate R4                                   Retire 2025 Instl
          American Funds 2030                        Vanguard Instl Trgt
RDETX                            0.73%      VTTWX                           0.09%       711%
          Tdate R4                                   Retire 2030 Instl
          American Funds 2035                        Vanguard Instl Trgt
RDFTX                            0.74%      VITFX                           0.09%       722%
          Tdate R4                                   Retire 2035 Instl
          American Funds 2040                        Vanguard Instl Trgt
RDGTX                            0.75%      VIRSX                           0.09%       733%
          Tdate R4                                   Retire 2040 Instl
          American Funds 2045                        Vanguard Instl Trgt
RDHTX                            0.75%      VITLX                           0.09%       733%
          Tdate R4                                   Retire 2045 Instl
          American Funds 2050                        Vanguard Instl Trgt
RDITX                            0.77%      VTRLX                           0.09%       756%
          Tdate R4                                   Retire 2050 Instl
          American Funds 2055                        Vanguard Instl Trgt
RDJTX                            0.77%      VIVLX                           0.09%       756%
          Tdate R4                                   Retire 2055 Instl
          American Funds 2060                        Vanguard Instl Trgt
RDKTX                            0.79%      VILVX                           0.09%       778%
          Tdate R4                                   Retire 2060 Instl

          American Funds New                         Fidelity® Emerging
RNWEX                            0.98%      FPADX                           0.08%      1125%
          World R4                                   Markets Idx
   Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 44 of 76 PageID #:44




         Defendants' Investment               Prudent Alternative Investments
                                                                                        Defendants'
                                                                                           Plan's
                                                                                        Investment
                                 Exp Ratio                                    Exp Ratio Excessive
Ticker         Fund Name           (%)       Ticker        Fund Name            (%)       Fees (%)

          American Funds                              DFA International
REREX                             0.84%      DILRX                             0.30%       180%
          EuroPacific R4                              Large Cap Growth

          American Funds                              Fidelity® Large Cap
RGAEX                             0.68%      FSPGX                             0.03%      2167%
          Growth Fund R4                              Growth Idx
          American Funds                              Fidelity® Four-in-One
RIDEX                             0.61%      FFNOX                             0.11%       455%
          Income                                      Index
          American Funds New                          Vanguard Total World
RNPEX                             0.80%      VTWIX                             0.08%       900%
          Perspective R4                              Stock Index I

          American Funds
RWMEX                             0.62%      FXAIX Fidelity® 500 Index         0.02%      3000%
          Washington Mutual R4

                                                   Vanguard Mid-Cap
CRBYX Columbia Acorn Fund         0.78%      VMGMX                             0.07%      1014%
                                                   Growth Index Admiral
          Columbia Acorn Fund                      Vanguard Small Cap
CYSRX                             1.08%      VSGIX                             0.06%      1700%
          USA                                      Growth Index I

          DFA DFA US Targeted                         Vanguard Small Cap
DFFVX                             0.37%      VSIIX                             0.06%       517%
          VI Port Ins                                 Value Index I


DODW Dodge & Cox Dodge &                              Vanguard Total World
                                  0.62%      VTWIX                             0.08%       675%
  X  Cox Glb Stock Fund                               Stock Index I

          Fidelity Advisor New                        Fidelity® Large Cap
FNITX                             1.30%      FSPGX                             0.03%      4233%
          Insights Fund T                             Growth Idx
          Fidelity Blue Chip                          Fidelity® Large Cap
FBGRX                             0.80%      FSPGX                             0.03%      2567%
          Growth Fund                                 Growth Idx

                                                      Fidelity® Large Cap
FCNTX Fidelity Contrafund         0.82%      FSPGX                             0.03%      2633%
                                                      Growth Idx

      Franklin Templeton
                                                      Vanguard Small Cap
TPINX Investments Global          0.94%      VSIIX                             0.06%      1467%
                                                      Value Index I
      Bond Fund - Class A
   Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 45 of 76 PageID #:45




         Defendants' Investment                Prudent Alternative Investments
                                                                                         Defendants'
                                                                                            Plan's
                                                                                         Investment
                                  Exp Ratio                                    Exp Ratio Excessive
Ticker         Fund Name            (%)       Ticker        Fund Name            (%)       Fees (%)

      Franklin Templeton
                                                       Vanguard Small Cap
FVFRX Investments Small Cap        1.30%      VSIIX                             0.06%      2067%
                                                       Value Index I
      Value Fund - Class 2

                                                       Fidelity® Large Cap
HNVIX Heartland Value Plus         0.95%      FLCOX                             0.03%      3067%
                                                       Value Index

          Invesco Diversified                          Fidelity® Large Cap
DDFIX                              0.52%      FLCOX                             0.03%      1633%
          Dividend Fund R5                             Value Index
      Mass Mutual
                                                       Vanguard Mid-Cap
MGRFX MassMutual Sel Mid           0.81%      VMGMX                             0.07%      1057%
                                                       Growth Index Admiral
      Cap Growth Fund R5

      MFS Massachusetts
                                                       Fidelity® Large Cap
MFEHX Investors Growth             0.92%      FSPGX                             0.03%      2967%
                                                       Growth Idx
      Stock Fund -Class R3

      MFS Massachusetts
MITHX Investors Trust - Class      0.71%      FXAIX Fidelity® 500 Index         0.02%      3450%
      R3

          MFS MFS Value Fund                           Fidelity® Large Cap
MEIAX                              0.83%      FLCOX                             0.03%      2667%
          Class A                                      Value Index

          Northern Funds
                                                       Vanguard Small Cap
NOSGX     Northern Funds Small     1.00%      VSIIX                             0.06%      1567%
                                                       Value Index I
          Cap Value Fund
          Oppenheimer
                                                       Fidelity® Emerging
ODMAX     Developing Markets       1.26%      FPADX                             0.08%      1475%
                                                       Markets Idx
          Fund - Class A
          PIMCO Real Return                            Vanguard Shrt-Term
PRRIX                              0.98%      VTSPX                             0.04%      2350%
          Fund                                         Infl-Prot Sec Idx Ins
          The Hartford Capital
ITHSX     Appreciation Fund -      1.11%      FXAIX Fidelity® 500 Index         0.02%      5450%
          Class R4
          The Hartford Dividend
                                                       Fidelity® Large Cap
HDGSX     and Growth Fund -        1.05%      FLCOX                             0.03%      3400%
                                                       Value Index
          Class R4
          Vanguard Growth and
VGIAX                              0.23%      FXAIX Fidelity® 500 Index         0.02%      1050%
          Income Fund Adm
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 46 of 76 PageID #:46




          Defendants' Investment                 Prudent Alternative Investments
                                                                                           Defendants'
                                                                                              Plan's
                                                                                           Investment
                                    Exp Ratio                                    Exp Ratio Excessive
 Ticker           Fund Name           (%)       Ticker        Fund Name            (%)       Fees (%)
           VOYA BlackRock
           Inflation Protected                           Vanguard Shrt-Term
 IBRIX                               0.59%      VTSPX                             0.04%      1375%
           Bond Portfolio Inst.                          Infl-Prot Sec Idx Ins
           Class
           VOYA Corporate
 VYCCX     Leaders 100 Fund Class    0.49%      FXAIX Fidelity® 500 Index         0.02%      2350%
           I
           VOYA Large Cap
                                                         Fidelity® Large Cap
 IEOHX     Growth Portfolio -        0.67%      FSPGX                             0.03%      2133%
                                                         Growth Idx
           Institutional Class
           VOYA Large Cap
                                                         Fidelity® Large Cap
 IEOSX     Growth Portfolio -        0.92%      FSPGX                             0.03%      2967%
                                                         Growth Idx
           Service Class
           VOYA Russell Large
 IIRLX     Cap Index Portfolio -     0.61%      FXAIX Fidelity® 500 Index         0.02%      2950%
           Class I
           VOYA Russell Large
 IRLCX     Cap Index Portfolio -     0.61%      FXAIX Fidelity® 500 Index         0.02%      2950%
           Class S
           VOYA T. Rowe Price
           Capital Appreciation                          Vanguard Balanced
 ITCSX                               0.89%      VBAIX                             0.06%      1383%
           Portfolio - Service                           Index I
           Class
           VOYA T. Rowe Price
           Diversified Mid Cap                           Vanguard Mid-Cap
 IAXIX                               0.80%      VMGMX                             0.07%      1043%
           Growth portfolio                              Growth Index Admiral
           initial class
           Wells Fargo
           Advantage Special                             Vanguard Small Cap
 ESPAX                               1.30%      VSIIX                             0.06%      2067%
           Small Cap Value Fund -                        Value Index I
           Class A

          189.   The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publically available information, which was equally as available to
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 47 of 76 PageID #:47




Defendants during the Class Period, including but not limited to Plaintiff’s Plan quarterly

statements, the Plan’s Summary Description, and the Plan’s fee disclosures.

       190.    In the charts above, the “expense ratio” refers to a percentage of the Plan’s assets

that were under management during the Class Period. For example, if a mutual fund share class

deducts 1% of fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis

points (or bps). (One basis point is equal to 1/100th of one percent (or 0.01%)). The fees

deducted from a mutual fund’s assets reduce the value of the shares owned by fund investors.

       191.    A prudent fiduciary understands and knows that a fund’s “expense ratio” is one of

the most – if not the most – important considerations in the fund selection process.

       192.    During the Class Period, Defendants knew or should have known that a fund’s

“expense ratio” was one of the most – if not the most – important considerations in the fund

selection process.

       193.    During the Class Period and based upon the underlying data and information in

the charts above, the average Plan expense ratio was 0.82%, or 82 basis points.

       194.    During the Class Period and based upon the underlying data and information in

the charts above, the average excessive fee percentage was 1766%.

       195.    During the Class Period, Defendants did not engage in an objectively reasonable

process when selecting funds for the Plan.

       196.    During the Class Period and because Defendants did not engage in an objectively

reasonable process when selecting funds for the Plan, Defendants actually selected the funds

identified in the “Defendants’ Investment” column in the charts above.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 48 of 76 PageID #:48




        197.   During the Class Period and had Defendants engaged in an objectively reasonable

process when selecting funds for the Plan, Defendants would not have selected the funds

identified in the “Defendants’ Investment” column in the charts above.

        198.   During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, Defendants would not have selected the funds identified in the

“Defendants’ Investment” column in the charts above.

        199.   During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, Defendants would have selected funds with lower “expense ratios” than

those funds actually selected by Defendants as identified in the “Defendants’ Investment”

column in the charts above.

        200.   During the Class Period and had Defendants been acting in the best interests of

the Plan’s Participants, Defendants would have selected the funds identified in the “Prudent

Alternative Investments” column in the charts above.

        201.   During the Class Period, Plaintiff had no knowledge of Defendants’ process for

selecting investments and regularly monitoring them to ensure they remained prudent.

        202.   During the Class Period, Plaintiff had no knowledge of how the fees charged to

and paid by the Plan Participants compared to any other funds.

        203.   During the Class Period, Plaintiff did not know about the availability of lower-

cost and better-performing (and other essentially identical) investment options that Defendants

failed to reasonably offer because Defendants provided no comparative information to allow

Plaintiff to evaluate and compare Defendants’ investment options.

        204.   During the Class Period, Plaintiff did not individually select funds for her 403(b)

Plan.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 49 of 76 PageID #:49




       205.    During the Class Period, Defendants failed to reasonably and properly evaluate

the true cost of the services of each portfolio manager under the fee structure negotiated with

Voya, thereby paying fees that were more than necessary to the detriment of Plaintiff and the

Plan’s Participants.

       206.    During the Class Period and had Defendants chosen investment options similar or

identical to the funds identified in the “Prudent Alternative Investments” column in the charts

above, the Plan’s Participants would have been received the exact same portfolio management

services but at a lower cost.

       207.    During the Class Period and because Defendants imprudently chose investment

options that were not similar or identical to the funds identified in the “Prudent Alternative

Investments” column in the charts above, Defendants’ caused unreasonable and unnecessary

losses to Plaintiff and the Plan’s Participants.

       208.    During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart above demonstrates that the

expense ratios of the Plan’s investment options between the years 2014 to 2020 were more

expensive by significant multiples of comparable passively managed and actively managed

alternative funds in the same investment style. A reasonable investigation would have revealed

the existence of these lower-cost alternatives.

       209.    During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, resulting in the selection of funds identified in the “Defendants’

Investment” column in the charts above, Plaintiff and the Plan’s Participants incurred actual

expenses and costs as identified in the “Actual Investment Lineup” portion of the chart below.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 50 of 76 PageID #:50




       210.    During the Class Period and had Defendants acted in the best interests of the

Plan’s Participants by engaging in an objectively reasonable investigation process when selecting

its investments, Defendants would have prudently chosen lower-cost investment alternatives as

identified in the “Alternative Investment Lineup” portion of the chart below.

       211.    During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, Defendants caused unreasonable and unnecessary losses to Plaintiff

and the Plan’s Participants in the amount of approximately $19,460,841 and as detailed in the

following chart:




       212.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publically available information, which was equally as available to

Defendants during the Class Period, including but not limited to Plaintiff’s Plan quarterly

statements, the Plan’s Summary Description, and the Plan’s fee disclosures.

       213.    During the entirety of the Class Period and by failing to engage in an objectively

reasonable investigation process when selecting its investments as described herein, Defendants

breached their fiduciary duties to Plaintiff and the Plan Participants.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 51 of 76 PageID #:51




   EXCESSIVE FEES ASSOCIATED WITH THE PLAN’S STABLE VALUE FUNDS

       214.    Stable value funds are fairly common in 403(b) plans. Generally, stable value

products make use of special guaranteed investment contracts known as “GIC,” or “wraps,” that

have their own risk and return characteristics.

       215.    Stable value funds are not offered as mutual funds and typically are structured as:

(i) an insurance company general account; (ii) an insurance company separate account; or (iii) a

synthetic GIC-based fund, typically in a Collective Investment Trust (“CIT”). The differences

between the different types of funds are critical from a fiduciary standpoint.

       216.    A stable value account in a direct contribution retirement plan is similar to a

money market fund in that it provides liquidity and principal protection, and similar to a bond

fund in that it provides consistent returns over time. It differs from both in that it seeks to

generate returns greater than a money market and equivalent to a short – intermediate – term

bond fund. Stable value funds are able to do this because Participant behavior is such that the

amount of money invested in the account is relatively stable over time. This enables fund

providers to offer better crediting rates (the rate of return) and to guarantee Participants will not

lose money by guaranteeing the fund transacts at book value. Stable value accounts also

“stabilize” the returns through the use of an imbedded formula which is part of the contract with

the plan that smooths out the volatility of the fund resulting from fluctuations in interest rates

associated with funds.

       217.    There are several different types of stable value accounts in the 403(b)

marketplace. Large plans overwhelmingly offer “synthetic” stable value funds, which are the

least risky, because principal is guaranteed by multiple “wrap providers” and the fund owns the

assets of the underlying funds. The 403(b) market has been slower to accept synthetic-based
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 52 of 76 PageID #:52




stable value funds due to some regulatory interpretations, but one major provider has this option

for 403(b) plans like Mercy Health’s. Separate account products, where the assets of the

underlying funds are held in the separate account of an insurance carrier, are riskier because

there is only one “wrap” provider. As a result, they offer higher crediting rates. General account

products, where the funds are held unrestricted in the general account of the insurance carrier,

are the riskiest type of stable value funds and consequently should offer the highest rates.

       218.    During the Class Period, Defendants entered into contracts with Voya related to

the Voya Financial stable fund and the Voya Fixed Plus Account III,

       219.    During the Class Period, Defendants entered into contracts with Prudential related

to Principal stable value option.

       220.    As of the year 2019, the Voya Fixed Plus Account III held approximately

$86,412,477.

       221.    During the Class Period, investment funds were deposited by the insurance

companies in their general account, which enabled the insurance companies to earn a “spread”

equal to the difference between the crediting rate and the returns earned by the insurance

companies from general account funds.

       222.    The insurance companies’ GIC is subject to the single entity credit risk of the

insurance companies, the issuer of the contract. The crediting rate, set in advance by the

insurance companies and reset from time to time in the insurance companies’ sole discretion, is

not tied to the performance of a diversified pool of assets in which the investors in the fund have

an interest. There is also substantial liquidity risk since there is no outside market in these

contracts.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 53 of 76 PageID #:53




       223.    A prudent Plan Fiduciary has an obligation to monitor the fees and performance

of the insurance companies’ GIC and to remove or replace it where a substantially identical

investment option could be obtained from the same provider at a lower cost.

       224.    During the Class Period, Defendants had an obligation to monitor the fees and

performance of the insurance companies’ GIC and to remove or replace it where a substantially

identical investment option could be obtained from the same provider at a lower cost.

       225.    During the Class Period, Defendants had a continuing duty to regularly monitor

both the performance and fees of the Voya Fixed Plus Account III.

       226.    During the Class Period, Defendants knew or should have known that they had a

continuing duty to regularly monitor both the performance and fees of the Voya Fixed Plus

Account III.

       227.    During the Class Period, Defendants did not regularly monitor either the

performance or fees of the Voya Fixed Plus Account III.

       228.    During the Class Period, Defendants had a continuing duty to regularly remove

high fee and/or underperforming stable value fund investment options from the Plan.

       229.    During the Class Period, Defendants knew or should have known that they had a

continuing duty to regularly remove high fee and/or underperforming stable value fund

investment options from the Plan.

       230.    During the Class Period, Defendants unreasonably failed to remove high fee

and/or underperforming stable value fund investment options from the Plan, which resulted in

the Plan suffering investment losses.

       231.    During the Class Period and had Defendants regularly monitored the fees and

performance of the insurance companies’ GIC and the stable value fund investment options in
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 54 of 76 PageID #:54




the Plan, Defendants would have realized there were other, lower-cost, better performing

insurance companies’ GIC and stable value fund investment options than those contained within

the Plan, including but not limited to the Voya Fixed Plus Account III.

        232.    During the Class Period and because Defendants did not regularly monitor the

fees and performance of the insurance companies’ GIC and the stable value fund investment

options in the Plan, the Plan’s Participants suffered performance losses in the amount of the

difference between the actual performance of the Voya Fixed Plus Account III and the

performance of a lower-cost, better performing and prudent alternative.

         STANDARD OF CARE FOR PRUDENT FIDUCIARIES IN SELECTING &
              MONITORING OTHER COVERED SERVICE PROVIDERS

        233.    A prudent Plan Fiduciary is required to fully understand all sources of

revenue received by covered service providers to ensure that fees earned are reasonable for

the services provided and in the best interest of Plan Participants.

        234.    A prudent Plan Fiduciary solicits bids from other covered service providers

for comparable services to ensure that the fees being paid by Plan Participants are

reasonable.

        235.    A prudent Plan Fiduciary solicits bids from other covered service providers

for comparable services to ensure that the services provided by the covered service provider

are of actual a benefit to Plan Participants.

        236.    A prudent Plan Fiduciary knows or understands that if a covered service

provider’s services do not provide a benefit to Plan Participants, then the reasonable fee for

the services is $0.

        237.    A prudent Plan Fiduciary regularly monitors the fees paid to other covered

service providers to ensure that the fees do not become unreasonable over time.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 55 of 76 PageID #:55




         238.     A prudent Plan Fiduciary engaged in an objectively reasonable and thorough

review process when selecting and retaining an investment consultant.

    EXCESSIVE FEES PAID TO INVESTMENT ADVISORS AND CONSULTANTS

         239.     A prudent Plan Fiduciary must regularly ensure that a plan only pays for services

that exclusively benefit its Plan Participants.

         240.     A prudent Plan Fiduciary must regularly ensure that fees a plan pays for services

are reasonable.

         241.     During the Class Period, Defendants utilized as its primary investment advisor or

consultant Regal Investment Advisors, which is owned by a brokerage firm Regulus Advisors,

Inc. During the Class Period, Defendants entered into agreements that resulted in the Plan’s

assets being used to pay several service providers, including Regulus Advisors, LLC, American

Portfolio Financial Services, and Morningstar.

         242.     During the Class Period, Defendants paid service providers in excess of

$4,500,000 for fees and commissions with Plan assets, as identified and detailed in the chart

below.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 56 of 76 PageID #:56




       243.    The underlying data and information reflected in the chart above are truthful,

accurate, and derived from publically available information, which was equally as available to

Defendants during the Class Period.

       244.    During the Class Period, the services rendered by the providers identified in the

chart above did not benefit Plan Participants, including Plaintiff.

       245.    For example, the fees paid to Regulus Advisors resulted in the payment of more

than 27 basis points on all plan assets from 2015-2018. That fee rate is higher than many of the

investment options in the Plan and exceeds the estimated fees paid to Voya for RK&A over the

same period by the Plan.

       246.    During the Class Period, the Plan’s participant fee disclosure documents and

participant statements that Defendants provided to Plaintiff and Plan Participants do not provide

details related to the services provided by Regulus Advisors or the fees charged by Regulus

Advisors for providing said services.

       247.    During the Class Period, the services provided by Regulus Advisors do not

warrant the fees charged because there are other equally or superior services available to Plan

Participants, including Plaintiff, for free or at significantly lower rates than those charged by

Regulus Advisors.

       248.    Upon information and belief, the Plan Fiduciaries did not solicit competitive bids

from other service providers similar to Regulus Advisors or evaluate whether other service

provides could provide the same or superior benefits and services ostensibly provided by

Regulus Advisors, at a lower cost to Plan Participants.

       249.    Voya and Regent are parties in interest under 29 U.S.C. § 1002(14) as they

provide services to the Plan.
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 57 of 76 PageID #:57




        250.     Regent (Regulus) and Voya are dual-registered RIAs as both firms received

compensation from direct fees from the Plan as well as additional fees and/or commissions from

money managers and/or insurance providers.

        251.     RIAs that both charge fees and commissions (dual registration) use higher-fee,

lower-performing mutual fund families that kick back the most in “revenue sharing.” These

families, such as American Funds, Oppenheimer, and MFS, are included in the Plan. 6

        252.     Voya has been fined numerous times by the SEC and other regulatory bodies for

breaches of fiduciary duty in connection with its failure to disclosure fees.

        253.     Broker consultants or dual-registered RIAs have an inherent conflict of interest to

recommend what pays them the most.

        254.     During the Class Period, Defendants, as fiduciaries to the Plan, knew or should

have known that Regal and Voya, as dual-registered RIAs, had an inherent conflict of interest

and/or interests materially adverse to the best interests of Plan Participants. 7

        255.     During the Class Period, Defendants, as fiduciaries to the Plan, caused the Plan to

engage in transactions in which goods and/or services were furnished, either directly or

indirectly, between the Plan and parties in interest, including, but not limited to Regal and Voya.

        256.     Defendants, as fiduciaries to the Plan, knew or should have known that such

transactions constituted the direct or indirect furnishing of goods or services between the Plan

and parties in interest, including, but not limited to Regal and Voya.

        257.     Defendants, as fiduciaries to the Plan, engaged in prohibited transactions under 29

U.S.C. § 1106(a)(1)(C).These transactions do not qualify for a statutory exemption under 29


6
          https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3360537
7
          “Blind reliance on a [broker] whose livelihood [is] derived from commissions he is able to garner is the
anti-thesis of [a fiduciary’s duty to conduct an] independent investigation.” Liss v. Smith, 991 F.Supp.2d 297, 300
(S.D.N.Y 1998); Gregg v. Transportation Workers of America Intern., 343 F.3d 833, 841 (6th Cir. 2003).
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 58 of 76 PageID #:58




U.S.C. § 1108(b)(2) as reasonable compensation for plan service providers, 29 C.F.R. §

2250.408c-2, as the fees charged were excessive and unreasonable.

                              CLASS ACTION ALLEGATIONS

       258.    29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to

bring an action on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan under

29 U.S.C. § 1109(a).

       259.    In acting in this representative capacity, Plaintiff seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify,

and to be appointed as representatives of, the following Class:

                       All participants and beneficiaries of the Mercy Health
                       Corporation 403(b) Employees’ Retirement Plan beginning
                       six years before the commencement of this action and
                       running through the date of judgment, excluding the
                       Defendants or any participant/beneficiary who is a
                       fiduciary to the Plan.

       260.    The members of the proposed Class are readily ascertainable. The number and

identity of the members of the proposed Class are determinable from the records of Defendants.

For purposes of notice and other purposes related to this action, putative Class members’ names

and addresses are readily available from Defendants such that notice can be provided by

permissible means under Fed. R. Civ. P. 23.

       261.    Although the precise number of putative Class members is unknown, upon

information and belief, the proposed Class includes more than 11,000 members and is so

numerous that joinder of all of its members is impracticable, pursuant to Federal Rule of Civil

Procedure 23(a)(1), and more importantly the disposition of their claims as a class will benefit

the parties and the Court.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 59 of 76 PageID #:59




       262.    Plaintiff’s claims are common to those claims which could be alleged by any

member of the proposed Class, and the relief sought is typical of the relief which would be

sought by each member of the proposed Class in separate actions. Common questions of law and

fact which predominate this action include, but are not limited to, all of the following:

       •       Whether Defendants are fiduciaries liable for the remedies provided by 29 U.S.C.
               § 1109(a);

       •       Whether Defendants breached their fiduciary duties to the Plan;

       •       Whether Defendants engaged in prohibited transactions with the Plan service
               providers;

       •       The amount of actual monetary losses suffered by the Plan resulting from each
               breach of fiduciary duty; and

       •       What Plan-wide equitable and other relief the Court should impose in light of
               Defendants’ breach of duty.

       263.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiff was a Plan Participant during the Class Period and all

putative Class members, as Plan Participants, were harmed by Defendants’ misconduct.

       264.    Plaintiff is able to fairly and adequately protect the interests of the proposed

Class, pursuant to Federal Rule of Civil Procedure 23(a)(4), because Plaintiff has no interests

antagonistic to, or that otherwise conflicts with, the interests of the proposed Class, and she is

committed to the vigorous representation of the Class. Plaintiff has engaged and is represented

by experienced and competent lawyers who are experienced in both class action litigation and

complex ERISA claims like those set forth herein.

       265.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 60 of 76 PageID #:60




corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

       266.    Certification is further appropriate under Federal Rule of Civil Procedure

23(b)(1), because prosecution of separate actions for these breaches of fiduciary duties by

individual participants and beneficiaries would create the risk of: (1) inconsistent or varying

adjudications that would establish incompatible standards of conduct for Defendant concerning

its discharge of fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C. §

1109(a); and (2) adjudications by individual participants and beneficiaries regarding these

breaches of fiduciary duties and remedies for the Plan would, as a practical matter, be dispositive

of the interests of the participants and beneficiaries who are not parties to the adjudication, or

would substantially impair those participants’ and beneficiaries’ ability to protect their interests.

       267.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class

as a whole.

       268.    The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plan fall outside the scope of any exhaustion language in individual participants’

plans. Exhaustion is intended to serve as an administrative procedure for participants and

beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a plan for breaches of fiduciary duty.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 61 of 76 PageID #:61




       269.    Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA plan. A participant’s obligation – such as a requirement to exhaust administrative

remedies – does not, by itself, bind the plan.

       270.    Moreover, any administrative appeal would be futile because the entity hearing

the appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that

are at issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a plan

administrator’s decision – doesn’t exist here because courts will not defer to a plan

administrator’s legal analysis and interpretation.

                                    FIRST CLAIM FOR RELIEF
                 Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                      (Plaintiff, on behalf of herself and Class – RK&A Fees)

       204.    Plaintiff restates the above allegations as if fully set forth herein.

       205.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       206.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in their administration of the Plan.

       207.    Defendants, as fiduciaries of the Plan, are responsible for selecting a recordkeeper

that charges reasonable RK&A fees.

       208.    During the Class Period, Defendants had a fiduciary duty to do all of the

following: ensure that the Plan’s RK&A fees were reasonable; manage the assets of the Plan for

the sole and exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses

of administering the Plan; and act with the care, skill, diligence, and prudence required by

ERISA.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 62 of 76 PageID #:62




       209.      During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to ensure that the Plan’s RK&A

fees were reasonable, manage the assets of the Plan for the sole and exclusive benefit of Plan

Participants and beneficiaries, defray reasonable expenses of administering the Plan, act with the

care, skill, diligence, and prudence required by ERISA.

       210.      During the Class Period, Defendants further had a continuing duty to regularly

monitor and evaluate the Plan’s recordkeeper to make sure it was providing the contracted

services at reasonable costs, given the highly competitive market surrounding recordkeeping

services and the significant bargaining power the Plan had to negotiate the best fees.

       211.      During the Class Period, Defendants breached their duty to Plan Participants,

including Plaintiff, by failing to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s recordkeeper in comparison to other

recordkeeping options.

       212.      Through these actions and omissions, Defendants breached their fiduciary duties

of prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A).

       213.      Defendants’ failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person

acting in a like capacity and familiar with such matters would have used in the conduct of an

enterprise of like character and with like aims, breaching its duties under 29 U.S.C. §

1104(a)(1)(B).

       214.      As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable and

unnecessary monetary losses.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 63 of 76 PageID #:63




       215.    Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches

of fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable

relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).

                                   SECOND CLAIM FOR RELIEF
                 Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
              (Plaintiff, on behalf of herself and Class – Investment Management Fees)

       216.    Plaintiff restates the above allegations as if fully set forth herein.

       217.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       218.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in managing the investments of the Plan.

       219.    Defendants, as fiduciaries of the Plan, are responsible for selecting prudent

investment options, ensuring that those options charge only reasonable fees, and taking any other

necessary steps to ensure that the Plan’s assets are invested prudently.

       220.    During the Class Period, Defendants had a fiduciary duty to do all of the

following: manage the assets of the Plan for the sole and exclusive benefit of Plan Participants

and beneficiaries; defray reasonable expenses of administering the Plan; and act with the care,

skill, diligence, and prudence required by ERISA.

       221.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to manage the assets of the Plan

for the sole and exclusive benefit of Plan Participants and beneficiaries, defray reasonable
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 64 of 76 PageID #:64




expenses of administering the Plan, act with the care, skill, diligence, and prudence required by

ERISA.

        222.    Defendants, as fiduciaries of the Plan, had a continuing duty to regularly monitor

and independently assess whether the Plan’s investments were prudent choices for the Plan and

to remove imprudent investment options regardless of how long said investments had been in the

Plan.

        223.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to engage in a prudent process for

monitoring the Plan’s investments and removing imprudent ones within a reasonable period.

        224.    Defendants were directly responsible for ensuring that the Plan’s investment

management fees were reasonable, selecting investment options in a prudent fashion in the best

interest of Plan Participants, prudently evaluating and monitoring the Plan’s investments on an

ongoing basis and eliminating funds or share classes that did not serve the best interest of Plan

Participants, and taking all necessary steps to ensure that the Plan’s assets were invested

prudently and appropriately.

        225.    Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s investments and fees in comparison

to other investment options. Defendants selected and retained for years as Plan investment

options mutual funds with high expenses relative to other investment options that were readily

available to the Plan at all relevant times.

        226.    Through these actions and omissions, Defendants breached their fiduciary duties

of prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A).
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 65 of 76 PageID #:65




       227.      Defendants failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person

acting in a like capacity and familiar with such matters would have used in the conduct of an

enterprise of like character and with like aims, breaching its duties under 29 U.S.C. §

1104(a)(1)(B).

       228.      As a result of Defendants’ breach of their fiduciary duties of prudence and loyalty

with respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable

and unnecessary monetary losses.

       229.      Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches

of fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable

relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).

                                     THIRD CLAIM FOR RELIEF
                  Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                   (Plaintiff, on behalf of herself and Class – Service Provider Fees)

       204.      Plaintiff restates the above allegations as if fully set forth herein.

       205.      Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       206.      29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in managing the investments of the Plan.

       207.      During the Class Period, Defendants had a fiduciary duty to do all of the

following: manage the assets of the Plan for the sole and exclusive benefit of Plan Participants
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 66 of 76 PageID #:66




and beneficiaries; defray reasonable expenses of administering the Plan; and act with the care,

skill, diligence, and prudence required by ERISA.

       208.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to manage the assets of the Plan

for the sole and exclusive benefit of Plan Participants and beneficiaries, defray reasonable

expenses of administering the Plan, act with the care, skill, diligence, and prudence required by

ERISA.

       209.    Defendants, as fiduciaries of the Plan, had a continuing duty to regularly monitor

and independently assess the fees of service providers, including but not limited, to Regulus and

Voya, its primary investment advisors and consultants, and whether said fees were a prudent

choice for the Plan.

       271.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to monitor the fees of these service

providers.

       210.    Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s service providers in comparison with

other service provider options. Defendants selected and retained for years Regulus and Voya as

investment consultants and advisors with high fees relative to other service provider options that

were readily available to the Plan during the Class Period.

       211.    Defendants failed to engage in a prudent process for monitoring the Plan’s service

providers and removing imprudent ones within a reasonable period. This resulted in the Plan

continuing to offer unreasonably expensive services compared to equivalent and/or comparable

low-cost alternatives that were available to the Plan.
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 67 of 76 PageID #:67




        212.    Through these actions and omissions, Defendants breached their fiduciary duties

of prudence and loyalty with respect to the Plan in violation 29 U.S.C. § 1104(a)(1)(A).

        213.    Defendants failure to discharge their duties with respect to selecting service

providers for the Plan with the care, skill, prudence, and diligence under the circumstances then

prevailing that a prudent person acting in a like capacity and familiar with such matters would

have used in the conduct of an enterprise of like character and with like aims, breaching its duties

under 29 U.S.C. § 1104(a)(1)(B).

        214.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable and

unnecessary monetary losses.

        215.    Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from these breaches, to restore to the Plan any profits defendants

made through the use of Plan assets, and to restore to the Plan any profits resulting from the

breaches of fiduciary duties alleged in this Count. In addition, Defendants are subject to other

equitable relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).

                                   FOURTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                       (Plaintiff, on behalf of herself and Class – RK&A Fees)

        216.    Plaintiff restates the above allegations as if fully set forth herein.

        217.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan RK&A fees and knew or should have known that these fiduciaries had

critical responsibilities for the Plan.

        218.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan RK&A fees to ensure that they were adequately performing their fiduciary
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 68 of 76 PageID #:68




obligations, and to take prompt and effective action to protect the Plan in the event that these

individuals were not fulfilling those duties.

       219.    Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or

use qualified advisors and service providers to fulfill their duties); had adequate financial

resources and information; maintained adequate records of the information on which they based

their decisions and analysis with respect to the Plan’s investments; and reported regularly to

Defendants.

       220.    Defendants breached their fiduciary duties by, among other things:

               a.      Failing to monitor and evaluate the performance of individuals responsible

               for Plan RK&A fees or have a system in place for doing so, standing idly by as

               the Plan suffered significant losses in the form of unreasonably high RK&A

               expenses;

               b.      Failing to monitor the process by which Plan recordkeepers were

               evaluated and failing to investigate the availability of lower-cost recordkeepers;

               and

               c.      Failing to remove individuals responsible for Plan RK&A fees whose

               performance was inadequate in that these individuals continued to pay the same

               RK&A costs even though benchmarking and using other similar comparators

               would have showed that maintaining Voya as record keeper was imprudent,

               excessively costly, all to the detriment of the Plan and Plan Participants’

               retirement savings.
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 69 of 76 PageID #:69




        221.    As the consequences of the foregoing breaches of the duty to monitor for RK&A

fees the Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.

        222.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants are liable to restore

to the Plan all loses caused by their failure to adequately monitor individuals responsible for

Plan RK&A fees. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief

as set forth in the Prayer for Relief.

                                     FIFTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
              (Plaintiff, on behalf of herself and Class – Investment Management Fees)

        223.    Plaintiff restates the above allegations as if fully set forth herein.

        224.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan investment management and were aware that these fiduciaries had critical

responsibilities for the Plan.

        225.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan investment management to ensure that they were adequately performing

their fiduciary obligations, and to take prompt and effective action to protect the Plan in the

event that these individuals were not fulfilling those duties.

        226.    Defendants had a duty to ensure that the individuals responsible for Plan

investment management possessed the needed qualifications and experience to carry out their

duties (or use qualified advisors and service providers to fulfill their duties); had adequate

financial resources and information; maintained adequate records of the information on which

they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to Defendants.

        227.    Defendants breached their fiduciary duties by, among other things:
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 70 of 76 PageID #:70




                a.      Failing to monitor and evaluate the performance of individuals responsible

                for Plan investment management or have a system in place for doing so, standing

                idly by as the Plan suffered significant losses in the form of unreasonably high

                expenses, choices of fund’s class of shares, and inefficient fund management

                styles that adversely affected the investment performance of the funds’ and their

                Participants’ assets as a result of these individuals responsible for Plan imprudent

                actions and omissions;

                b.      Failing to monitor the process by which Plan investments were evaluated,

                failing to investigate the availability of lower-cost share classes, and failing to

                investigate the availability of lower-cost collective trust vehicles; and

                c.      Failing to remove individuals responsible for Plan administration whose

                performance was inadequate in that they continued to maintain imprudent,

                excessively costly, and poorly performing investments within the Plan, all to the

                detriment of the Plan and Plan Participants’ retirement savings.

        228.    As a result of Defendants’ foregoing breaches of the duty to monitor, the Plaintiff

and Plan Participants suffered unreasonable and unnecessary monetary losses.

        229.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Mercy Health is liable to restore

to the Plan all loses caused by their failure to adequately monitor individuals responsible for

Plan administration. In addition, Plaintiffs are entitled to equitable relief and other appropriate

relief as set forth in the Prayer for Relief.
     Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 71 of 76 PageID #:71




                                    SIXTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                  (Plaintiff, on behalf of herself and Class – Service Provider Fees)

        230.    Plaintiff restates the above allegations as if fully set forth herein.

        231.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan service providers and knew or should have known that these fiduciaries had

critical responsibilities for the Plan.

        232.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan service providers to ensure that they were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

these individuals were not fulfilling those duties.

        233.    Defendants had a duty to ensure that the individuals responsible for Plan service

providers possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to

Defendants.

        234.    Defendants breached their fiduciary duties by, among other things:

                a.      Failing to monitor and evaluate the performance of individuals responsible

                for Plan service providers or have a system in place for doing so, standing idly by

                as the Plan suffered significant losses in the form of unreasonably high expenses

                and inefficient fund management styles that adversely affected the investment

                performance of the funds’ and their Participants’ assets as a result of these

                individuals responsible for Plan imprudent actions and omissions;
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 72 of 76 PageID #:72




               b.      Failing to monitor the process by which Plan service providers were

               evaluated; and

               c.      Failing to remove individuals responsible for Plan service providers whose

               performance was inadequate in that they continued to maintain imprudent,

               excessively costly, and poorly performing service providers within the Plan, all to

               the detriment of the Plan and Plan Participants’ retirement savings.

       235.    As a result of Defendants’ foregoing breaches of the duty to monitor, the Plaintiff

and Plan Participants suffered unreasonable and unnecessary monetary losses. Pursuant to 29

U.S.C. §§ 1109(a) and 1132(a)(2), Mercy Health is liable to restore to the Plan all loses caused

by their failure to adequately monitor individuals responsible for Plan administration. In

addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set forth in the

Prayer for Relief.

                                  SEVENTH CLAIM FOR RELIEF
         Engaging in Party in Interest Prohibited Transactions under ERISA, as Amended
                      (Plaintiff, on behalf of herself and Class – RK&A Fees)

       236.    Plaintiff restates the above allegations as if fully set forth herein.

       237.    Recordkeeper Voya is a party in interest under 29 U.S.C. § 1002(14) as it

provides recordkeeping services to the Plan.

       238.    Defendants, as fiduciaries to the Plan, thus also engaged in prohibited transactions

under 29 U.S.C. § 1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions

constituting a direct and indirect furnishing of goods or services between the Plan and parties in

interest using assets of the Plan to pay for the unreasonable Voya RK&A fees.

       239.    These transactions do not qualify for a statutory exemption under 29 U.S.C. §

1108(b)(2), as reasonable compensation for RK&A fees under 29 C.F.R. § 2250.408c-2, because
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 73 of 76 PageID #:73




the fees charged by Voya were high and unreasonable because of the conflicts of interest that

Voya had.

       240.    As a result of the foregoing prohibited transactions, the Plaintiff and Plan

Participants suffered unreasonable and unnecessary monetary losses.

        241.   Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants are liable to restore

to the Plan all loses caused by this party in interest prohibited transaction. In addition, Plaintiff

and the Class are entitled to equitable relief and other appropriate relief as set forth in the Prayer

for Relief.

                                   EIGTH CLAIM FOR RELIEF
         Engaging in Party in Interest Prohibited Transactions under ERISA, as Amended
            (Plaintiff, on behalf of herself and Class – Investment Management Fees)

        242.   Plaintiff restates the above allegations as if fully set forth herein.

        243.   Recordkeeper Voya is a party in interest under 29 U.S.C. § 1002(14) as it

provides investment management services to the Plan.

        244.   Defendants, as fiduciaries to the Plan, engaged in prohibited transactions under 29

U.S.C. § 1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions constituting a

direct and indirect furnishing of goods or services between the Plan and parties in interest using

assets of the Plan to pay for the unreasonable Voya investment management fees.

        245.   These transactions do not qualify for a statutory exemption under 29 U.S.C. §

1108(b)(2), as reasonable compensation for investment management fees under 29 C.F.R. §

2250.408c-2, because the fees charged by Voya were high and unreasonable because of the

conflicts of interest that Voya had.

       246.    As a result of the foregoing prohibited transactions, the Plaintiff and Plan

Participants suffered unreasonable and unnecessary monetary losses.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 74 of 76 PageID #:74




        247.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants are liable to restore

to the Plan all loses caused by this party in interest prohibited transaction. In addition, Plaintiff

and the Class are entitled to equitable relief and other appropriate relief as set forth in the Prayer

for Relief.

                                  NINTH CLAIM FOR RELIEF
         Engaging in Party in Interest Prohibited Transactions under ERISA, as Amended
                (Plaintiff, on behalf of herself and Class – Service Provider Fees)

        248.    Plaintiff restates the above allegations as if fully set forth herein.

        249.    Recordkeeper Voya and Regulus are parties in interest under 29 U.S.C. §

1002(14) as they provide investment advisor and consulting services to the Plan.

        250.    Defendants, as fiduciaries to the Plan, thus also engaged in prohibited transactions

under 29 U.S.C. § 1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions

constituting a direct and indirect furnishing of goods or services between the Plan and parties in

interest using assets of the Plan to pay for the unreasonable Voya and Regulus investment

advisor and consulting fees.

        251.    These transactions do not qualify for a statutory exemption under 29 U.S.C. §

1108(b)(2), as reasonable compensation for investment advisor and consulting fees under 29

C.F.R. § 2250.408c-2, because the fees charged by Voya and Regulus were high and

unreasonable.

       252.     As a result of the foregoing prohibited transactions, the Plaintiff and Plan

Participants suffered unreasonable and unnecessary monetary losses

       253.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants are liable to restore

to the Plan all loses caused by this party in interest prohibited transaction. In addition, Plaintiff
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 75 of 76 PageID #:75




and the Class are entitled to equitable relief and other appropriate relief as set forth in the Prayer

for Relief.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all

claims and requests that the Court award the following relief:

        A.     A determination that this action may proceed as a class action under Rule
               23(b)(1), or in the alternative Rule 23(b)(2), of the Federal Rules of Civil
               Procedure;

        B.     Designation of Plaintiff as Class Representative and designation of Plaintiff’s
               counsel as Class Counsel;

        C.     A Declaration the Defendants have breached their fiduciary duties under ERISA;

        D.     An Order compelling the Defendants to make good to the Plan all losses to the
               Plan resulting from Defendants’ breaches of fiduciary duty, including restoring to
               the Plan all losses resulting from imprudent investment of the Plan’s assets,
               restoring to the Plan all profits the Defendants made through use of the Plan’s
               assets, and restoring to the Plan all profits which the Participants would have
               made if the Defendants had fulfilled their fiduciary obligation;

        E.     An Order requiring the Defendant Mercy Health to disgorge all profits received
               from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. §
               1132(a)(3) in the form of an accounting for profits, imposition of a constructive
               trust, or a surcharge against Mercy Health as necessary to effectuate said relief,
               and to prevent Mercy Health’s unjust enrichment;

        F.     An Order enjoining Defendants from any further violation of their ERISA
               fiduciary responsibilities, obligations, and duties;

        G.     Other equitable relief to redress Defendants’ illegal practices and to enforce the
               provisions of ERISA as may be appropriate, including appointment of an
               independent fiduciary or fiduciaries to run the Plan and removal of Plan
               Fiduciaries deemed to have breached their fiduciary duties;

        H.     An award of pre-judgment interest;

        I.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
               common fund doctrine; and

        J.     Such other and further relief as the Court deems equitable and just.
    Case: 3:20-cv-50293 Document #: 1 Filed: 08/06/20 Page 76 of 76 PageID #:76




             Dated this 6th day of August, 2020

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff


                                                  s/ James A. Walcheske                      .




                                                  James A. Walcheske, WI State Bar No. 1065635
                                                  Scott S. Luzi, WI State Bar No. 1067405
                                                  Pro Hac Vice Motion to be Filed
                                                  Paul M. Secunda, WI State Bar No. 1074127
                                                  Pro Hac Vice Motion to be Filed
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com
